Name: Directive 2005/90/EC of the European Parliament and of the Council of 18 January 2006 amending, for the 29th time, Council Directive 76/769/EEC on the approximation of the laws, regulations and administrative provisions of the Member States relating to restrictions on the marketing and use of certain dangerous substances and preparations (substances classified as carcinogenic, mutagenic or toxic to reproduction Ã¢  c/m/r) (Text with EEA relevance)
 Type: Directive
 Subject Matter: deterioration of the environment;  health;  competition;  European Union law
 Date Published: 2006-02-04

 4.2.2006 EN Official Journal of the European Union L 33/28 DIRECTIVE 2005/90/EC OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 18 January 2006 amending, for the 29th time, Council Directive 76/769/EEC on the approximation of the laws, regulations and administrative provisions of the Member States relating to restrictions on the marketing and use of certain dangerous substances and preparations (substances classified as carcinogenic, mutagenic or toxic to reproduction  c/m/r) (Text with EEA relevance) THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 95 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Economic and Social Committee (1), Acting in accordance with the procedure laid down in Article 251 of the Treaty (2), Whereas: (1) The measures provided for in this Directive fall within the framework of the action plan adopted in Decision No 1786/2002/EC of the European Parliament and of the Council of 23 September 2002 adopting a programme of Community action in the field of public health (2003 to 2008) (3). According to that Decision the Community is committed to promoting and improving health, preventing disease, and countering potential threats to health, with a view to reducing avoidable morbidity and premature mortality and activity-impairing disability. (2) The substances which appear in Annex I to Council Directive 67/548/EEC of 27 June 1967 on the approximation of the laws, regulations and administrative provisions relating to the classification, packaging and labelling of dangerous substances (4) and are classified as carcinogens category 1 or 2 may cause cancer. The substances which appear in Annex I to Directive 67/548/EEC and are classified as mutagens category 1 or 2 may cause heritable genetic damage. The substances which appear in Annex I to Directive 67/548/EEC and are classified as toxic to reproduction category 1 or 2 may cause birth defects or may impair fertility. (3) In order to improve human health protection and consumer safety, the use of substances newly-classified as carcinogenic, mutagenic or toxic to reproduction of category 1 or 2 should be regulated and the placing on the market of substances and preparations containing them should be subject to restriction for sale to the general public. (4) Council Directive 76/769/EEC of 27 July 1976 on the approximation of the laws, regulations and administrative provisions of the Member States relating to restrictions on the marketing and use of certain dangerous substances and preparations (5) lays down restrictions on the marketing and use of certain dangerous substances and preparations, with the objective, among others, to improve human health protection and consumer safety. (5) Directive 94/60/EC of the European Parliament and of the Council (6) amending for the 14th time Directive 76/769/EEC, establishes, in the form of an Appendix to Annex I to Directive 76/769/EEC, a list containing substances classified as carcinogenic, mutagenic or toxic to reproduction of category 1 or 2. Such substances and preparations containing them should be subject to restriction for sale to the general public. (6) Directive 94/60/EC provides that, no later than six months after publication in the Official Journal of the European Union of an adaptation to technical progress of Annex I to Directive 67/548/EEC, which contains substances classified as carcinogenic, mutagenic or toxic to reproduction in category 1 or 2, the Commission will submit to the European Parliament and Council a proposal for a directive regulating these newly-classified substances, so as to update the Appendix of Annex I to Directive 76/769/EEC. The proposal from the Commission will take account of the risks and advantages of the newly-classified substances, as well as of the Community legislative provisions on risk analysis. (7) Commission Directive 2004/73/EC of 29 April 2004 adapting to technical progress for the 29th time Council Directive 67/548/EEC, and more particularly Annex I thereto, includes 146 entries containing substances newly-classified as carcinogenic category 1, 21 entries containing substances newly-classified as carcinogenic category 2, 152 entries containing substances newly-classified as mutagenic category 2 and 24 entries containing substances newly-classified as toxic to reproduction category 2. (8) Directive 2004/73/EC also amends the notes relating to the identification, classification and labelling ascribed to four substances classified as carcinogenic category 1, thirty-six entries containing substances classified as carcinogenic category 2, six entries containing substances classified as mutagenic category 2, two entries containing substances classified as toxic to reproduction category 1 and three entries containing substances classified as toxic to reproduction category 2. The lists in the Appendix of Annex I to Directive 76/769/EEC should be amended accordingly. (9) The risks and advantages of the substances newly-classified by Directive 2004/73/EC as carcinogenic, mutagenic or toxic to reproduction of category 1 or 2 have been taken into account, in particular those relating to the substances which were not yet subject to a restriction for use in substances and preparations placed on the market for sale to the general public (due to an earlier classification). This analysis concluded that these newly-classified substances could be inserted in the Appendix of Annex I to Directive 76/769/EEC. (10) This Directive should apply without prejudice to Community legislation laying down minimum requirements for the protection of workers contained in Council Directive 89/391/EEC of 12 June 1989 on the introduction of measures to encourage improvements in the safety and health of workers at work (7), and individual directives based thereon, in particular Directive 2004/37/EC of the European Parliament and of the Council of 29 April 2004 on the protection of workers from the risks related to exposure to carcinogens or mutagens at work (8), HAVE ADOPTED THIS DIRECTIVE: Article 1 The Appendix of Annex I to Directive 76/769/EEC shall be amended as set out in the Annex to this Directive. Article 2 1. Member States shall adopt and publish the laws, regulations and administrative provisions necessary to comply with this Directive before 24 February 2007. They shall forthwith communicate to the Commission the text of those measures and a correlation table between those measures and this Directive. They shall apply those measures from 24 August 2007. When Member States adopt these measures, they shall contain a reference to this Directive or be accompanied by such reference on the occasion of their official publication. The methods of making such reference shall be determined by the Member States. 2. Member States shall communicate to the Commission the text of the main provisions of national law which they adopt in the field covered by this Directive. Article 3 This Directive shall enter into force on the 20th day following its publication in the Official Journal of the European Union. Article 4 This Directive is addressed to the Member States. Done at Strasbourg, 18 January 2006. For the European Parliament The President J. BORRELL FONTELLES For the Council The President H. WINKLER (1) OJ C 255, 14.10.2005, p. 33. (2) Opinion of the European Parliament of 23 June 2005 (not yet published in the Official Journal) and Council Decision of 8 December 2005. (3) OJ L 271, 9.10.2002, p. 1. Decision as amended by Decision No 786/2004/EC (OJ L 138, 30.4.2004, p. 7). (4) OJ 196, 16.8.1967, p. 1. Directive as last amended by Commission Directive 2004/73/EC (OJ L 152, 30.4.2004, p. 1, as corrected by OJ L 216, 16.6.2004, p. 3). (5) OJ L 262, 27.9.1976, p. 201. Directive as last amended by Commission Directive 2004/98/EC (OJ L 305, 1.10.2004, p. 63). (6) OJ L 365, 31.12.1994, p. 1. (7) OJ L 183, 29.6.1989, p. 1. (8) OJ L 158, 30.4.2004, p. 50, as corrected by OJ L 229, 29.6.2004, p. 23. ANNEX 1. The heading Notes of the Foreword shall be amended as follows: (a) the following notes are inserted: Note A: The name of the substance must appear on the label in the form of one of the designations given in Annex I to Directive 67/548/EEC (see Article 23(2)(a)). In Annex I to Directive 67/548/EEC, use is sometimes made of a general description such as  ¦ compounds  or  ¦ salts . In this case, the manufacturer or any other person who markets such a substance is required to state on the label the correct name, due account being taken of the chapter entitled Nomenclature  of the Foreword. Directive 67/548/EEC also requires that the symbols, indications of danger, R- and S-phrases to be used for each substance shall be those shown in Annex I (Article 23(2)(c), (d) and (e)). For substances belonging to one particular group of substances included in Annex I to Directive 67/548/EEC, the symbols, indications of danger, R- and S-phrases to be used for each substance shall be those shown in the appropriate entry in that Annex I. For substances belonging to more than one group of substances included in Annex I to Directive 67/548/EEC, the symbols, indications of danger, R- and S-phrases to be used for each substance shall be those shown in both the appropriate entries given in Annex I. In cases where two different classifications are given in the two entries for the same hazard, the classification reflecting the more severe hazard classification is used. Note D: Certain substances which are susceptible to spontaneous polymerisation or decomposition are generally placed on the market in a stabilised form. It is in this form that they are listed in Annex I to Directive 67/548/EEC. However, such substances are sometimes placed on the market in a non-stabilised form. In this case, the manufacturer or any person who places such a substance on the market must state on the label the name of the substance followed by the words non-stabilised . Note E: Substances with specific effects on human health (see Chapter 4 of Annex VI to Directive 67/548/EEC) that are classified as carcinogenic, mutagenic and/or toxic for reproduction in categories 1 or 2 are ascribed Note E if they are also classified as very toxic (T+), toxic (T) or harmful (Xn). For these substances, the risk phrases R20, R21, R22, R23, R24, R25, R26, R27, R28, R39, R68 (harmful), R48 and R65 and all combinations of these risk phrases shall be preceded by the word Also . Note H: The classification and label shown for this substance applies to the dangerous property(ies) indicated by the risk phrase(s) in combination with the category(ies) of danger shown. The requirements of Article 6 of Directive 67/548/EEC on manufacturers, distributors, and importers of this substance apply to all other aspects of classification and labelling. The final label shall follow the requirements of Section 7 of Annex VI to Directive 67/548/EEC. This note applies to certain coal- and oil-derived substances and to certain entries for groups of substances in Annex I to Directive 67/548/EEC. Note S: This substance may not require a label according to Article 23 of Directive 67/548/EEC (see Section 8 of Annex VI). (b) Note K is replaced by the following text: Note K: The classification as a carcinogen or mutagen need not apply if it can be shown that the substance contains less than 0,1 % w/w 1,3-butadiene (Einecs No 203-450-8). If the substance is not classified as a carcinogen or mutagen, at least the S-phrases (2-)9-16 should apply. This note applies to certain complex oil-derived substances in Annex I to Directive 67/548/EEC. 2. The list under heading Point 29  Carcinogens: category 1 shall be amended as follows: (a) the following entries are inserted: Substances Index number EC number CAS number Notes Triethyl arsenate 601-067-00-4 427-700-2 15606-95-8 Gases (petroleum), catalytic cracked naphtha depropaniser overhead, C3-rich acid-free; Petroleum gas (A complex combination of hydrocarbons obtained from fractionation of catalytic cracked hydrocarbons and treated to remove acidic impurities. It consists of hydrocarbons having carbon numbers in the range of C2 through C4, predominantly C3.) 649-062-00-6 270-755-0 68477-73-6 H, K Gases (petroleum), catalytic cracker; Petroleum gas (A complex combination of hydrocarbons produced by the distillation of the products from a catalytic cracking process. It consists predominantly of aliphatic hydrocarbons having carbon numbers predominantly in the range of C1 through C6.) 649-063-00-1 270-756-6 68477-74-7 H, K Gases (petroleum), catalytic cracker, C1-5-rich; Petroleum gas (A complex combination of hydrocarbons produced by the distillation of products from a catalytic cracking process. It consists of aliphatic hydrocarbons having carbon numbers in the range of C1 through C6, predominantly C1 through C5.) 649-064-00-7 270-757-1 68477-75-8 H, K Gases (petroleum), catalytic polymerised naphtha stabiliser overhead, C2-4-rich; Petroleum gas (A complex combination of hydrocarbons obtained from the fractionation stabilisation of catalytic polymerised naphtha. It consists of aliphatic hydrocarbons having carbon numbers in the range of C2 through C6, predominantly C2 through C4.) 649-065-00-2 270-758-7 68477-76-9 H, K Gases (petroleum), catalytic reformer, C1-4-rich; Petroleum gas (A complex combination of hydrocarbons produced by distillation of products from a catalytic reforming process. It consists of hydrocarbons having carbon numbers in the range of C1 through C6, predominantly C1 through C4.) 649-066-00-8 270-760-8 68477-79-2 H, K Gases (petroleum), C3-5 olefinic-paraffinic alkylation feed; Petroleum gas (A complex combination of olefinic and paraffinic hydrocarbons having carbon numbers in the range of C3 through C5 which are used as alkylation feed. Ambient temperatures normally exceed the critical temperature of these combinations.) 649-067-00-3 270-765-5 68477-83-8 H, K Gases (petroleum), C4-rich; Petroleum gas (A complex combination of hydrocarbons produced by distillation of products from a catalytic fractionation process. It consists of aliphatic hydrocarbons having carbon numbers in the range of C3 through C5, predominantly C4.) 649-068-00-9 270-767-6 68477-85-0 H, K Gases (petroleum), deethaniser overheads; Petroleum gas (A complex combination of hydrocarbons produced from distillation of the gas and gasoline fractions from the catalytic cracking process. It contains predominantly ethane and ethylene.) 649-069-00-4 270-768-1 68477-86-1 H, K Gases (petroleum), deisobutaniser tower overheads; Petroleum gas (A complex combination of hydrocarbons produced by the atmospheric distillation of a butane-butylene stream. It consists of aliphatic hydrocarbons having carbon numbers predominantly in the range of C3 through C4.) 649-070-00-X 270-769-7 68477-87-2 H, K Gases (petroleum), depropaniser dry, propene-rich; Petroleum gas (A complex combination of hydrocarbons produced by the distillation of products from the gas and gasoline fractions of a catalytic cracking process. It consists predominantly of propylene with some ethane and propane.) 649-071-00-5 270-772-3 68477-90-7 H, K Gases (petroleum), depropaniser overheads; Petroleum gas (A complex combination of hydrocarbons produced by distillation of products from the gas and gasoline fractions of a catalytic cracking process. It consists of aliphatic hydrocarbons having carbon numbers predominantly in the range of C2 through C4.) 649-072-00-0 270-773-9 68477-91-8 H, K Gases (petroleum), gas recovery plant depropaniser overheads; Petroleum gas (A complex combination of hydrocarbons obtained by fractionation of miscellaneous hydrocarbon streams. It consists predominantly of hydrocarbons having carbon numbers in the range of C1 through C4, predominantly propane.) 649-073-00-6 270-777-0 68477-94-1 H, K Gases (petroleum), Girbatol unit feed; Petroleum gas (A complex combination of hydrocarbons that is used as the feed into the Girbatol unit to remove hydrogen sulfide. It consists of aliphatic hydrocarbons having carbon numbers predominantly in the range of C2 through C4.) 649-074-00-1 270-778-6 68477-95-2 H, K Gases (petroleum), isomerised naphtha fractionator, C4-rich, hydrogen sulfide-free; Petroleum gas 649-075-00-7 270-782-8 68477-99-6 H, K Tail gas (petroleum), catalytic cracked clarified oil and thermal cracked vacuum residue fractionation reflux drum; Petroleum gas (A complex combination of hydrocarbons obtained from fractionation of catalytic cracked clarified oil and thermal cracked vacuum residue. It consists predominantly of hydrocarbons having carbon numbers predominantly in the range of C1 through C6.) 649-076-00-2 270-802-5 68478-21-7 H, K Tail gas (petroleum), catalytic cracked naphtha stabilisation absorber; Petroleum gas (A complex combination of hydrocarbons obtained from the stabilisation of catalytic cracked naphtha. It consists predominantly of hydrocarbons having carbon numbers predominantly in the range of C1 through C6.) 649-077-00-8 270-803-0 68478-22-8 H, K Tail gas (petroleum), catalytic cracker, catalytic reformer and hydrodesulfuriser combined fractionater; Petroleum gas (A complex combination of hydrocarbons obtained from the fractionation of products from catalytic cracking, catalytic reforming and hydrodesulfurising processes treated to remove acidic impurities. It consists predominantly of hydrocarbons having carbon numbers predominantly in the range of C1 through C5.) 649-078-00-3 270-804-6 68478-24-0 H, K Tail gas (petroleum), catalytic reformed naphtha fractionation stabiliser; Petroleum gas (A complex combination of hydrocarbons obtained from the fractionation stabilisation of catalytic reformed naphtha. It consists predominantly of hydrocarbons having carbon numbers predominantly in the range of C1 through C4.) 649-079-00-9 270-806-7 68478-26-2 H, K Tail gas (petroleum), saturate gas plant mixed stream, C4-rich; Petroleum gas (A complex combination of hydrocarbons obtained from the fractionation stabilisation of straight-run naphtha, distillation tail gas and catalytic reformed naphtha stabiliser tail gas. It consists of hydrocarbons having carbon numbers in the range of C3 through C6, predominantly butane and isobutane.) 649-080-00-4 270-813-5 68478-32-0 H, K Tail gas (petroleum), saturate gas recovery plant, C1-2-rich; Petroleum gas (A complex combination of hydrocarbons obtained from fractionation of distillate tail gas, straight-run naphtha, catalytic reformed naphtha stabiliser tail gas. It consists predominantly of hydrocarbons having carbon numbers in the range of C1 through C5, predominantly methane and ethane.) 649-081-00-X 270-814-0 68478-33-1 H, K Tail gas (petroleum), vacuum residues thermal cracker; Petroleum gas (A complex combination of hydrocarbons obtained from the thermal cracking of vacuum residues. It consists of hydrocarbons having carbon numbers predominantly in the range of C1 through C5.) 649-082-00-5 270-815-6 68478-34-2 H, K Hydrocarbons, C3-4-rich, petroleum distillate; Petroleum gas (A complex combination of hydrocarbons produced by distillation and condensation of crude oil. It consists of hydrocarbons having carbon numbers in the range of C3 through C5, predominantly C3 through C4.) 649-083-00-0 270-990-9 68512-91-4 H, K Gases (petroleum), full-range straight-run naphtha dehexaniser off; Petroleum gas (A complex combination of hydrocarbons obtained by the fractionation of the full-range straight-run naphtha. It consists of hydrocarbons having carbon numbers predominantly in the range of C2 through C6.) 649-084-00-6 271-000-8 68513-15-5 H, K Gases (petroleum), hydrocracking depropaniser off, hydrocarbon-rich; Petroleum gas (A complex combination of hydrocarbon produced by the distillation of products from a hydrocracking process. It consists predominantly of hydrocarbons having carbon numbers predominantly in the range of C 1 through C4. It may also contain small amounts of hydrogen and hydrogen sulfide.) 649-085-00-1 271-001-3 68513-16-6 H, K Gases (petroleum), light straight-run naphtha stabiliser off; Petroleum gas (A complex combination of hydrocarbons obtained by the stabilisation of light straight-run naphtha. It consists of saturated aliphatic hydrocarbons having carbon numbers predominantly in the range of C2 through C6.) 649-086-00-7 271-002-9 68513-17-7 H, K Residues (petroleum), alkylation splitter, C4-rich; Petroleum gas (A complex residuum from the distillation of streams from various refinery operations. It consists of hydrocarbons having carbon numbers in the range of C4 through C5, predominantly butane, and boiling in the range of approximately 11,7 °C to 27,8 °C.) 649-087-00-2 271-010-2 68513-66-6 H, K Hydrocarbons, C1-4; Petroleum gas (A complex combination of hydrocarbons provided by thermal cracking and absorber operations and by distillation of crude oil. It consists of hydrocarbons having carbon numbers predominantly in the range of C1 through C4 and boiling in the range of approximately  164 °C to 0,5 °C.) 649-088-00-8 271-032-2 68514-31-8 H, K Hydrocarbons, C1-4, sweetened; Petroleum gas (A complex combination of hydrocarbons obtained by subjecting hydrocarbon gases to a sweetening process to convert mercaptans or to remove acidic impurities. It consists of hydrocarbons having carbon numbers predominantly in the range of C1 through C4 and boiling in the range of approximately  164 °C to 0,5 °C.) 649-089-00-3 271-038-5 68514-36-3 H, K Hydrocarbons, C1-3; Petroleum gas (A complex combination of hydrocarbons having carbon numbers predominantly in the range of C1 through C3 and boiling in the range of approximately  164 °C to 42 °C.) 649-090-00-9 271-259-7 68527-16-2 H, K Hydrocarbons, C1-4, debutaniser fraction; Petroleum gas 649-091-00-4 271-261-8 68527-19-5 H, K Gases (petroleum), C1-5, wet; Petroleum gas (A complex combination of hydrocarbons produced by the distillation of crude oil and/or the cracking of tower gas oil. It consists of hydrocarbons having carbon numbers predominantly in the range of C1 through C5.) 649-092-00-X 271-624-0 68602-83-5 H, K Hydrocarbons, C2-4; Petroleum gas 649-093-00-5 271-734-9 68606-25-7 H, K Hydrocarbons, C3; Petroleum gas 649-094-00-0 271-735-4 68606-26-8 H, K Gases (petroleum), alkylation feed; Petroleum gas (A complex combination of hydrocarbons produced by the catalytic cracking of gas oil. It consists of hydrocarbons having carbon numbers predominantly in the range of C3 through C4.) 649-095-00-6 271-737-5 68606-27-9 H, K Gases (petroleum), depropaniser bottoms fractionation off; Petroleum gas (A complex combination of hydrocarbons obtained from the fractionation of depropaniser bottoms. It consists predominantly of butane, isobutane and butadiene.) 649-096-00-1 271-742-2 68606-34-8 H, K Gases (petroleum), refinery blend; Petroleum gas (A complex combination obtained from various processes. It consists of hydrogen, hydrogen sulfide and hydrocarbons having carbon numbers predominantly in the range of C1 through C5.) 649-097-00-7 272-183-7 68783-07-3 H, K Gases (petroleum), catalytic cracking; Petroleum gas (A complex combination of hydrocarbons produced by the distillation of the products from a catalytic cracking process. It consists predominantly of hydrocarbons having carbon numbers predominantly in the range of C3 through C5.) 649-098-00-2 272-203-4 68783-64-2 H, K Gases (petroleum), C2-4, sweetened; Petroleum gas (A complex combination of hydrocarbons obtained by subjecting a petroleum distillate to a sweetening process to convert mercaptans or to remove acidic impurities. It consists predominantly of saturated and unsaturated hydrocarbons having carbon numbers predominantly in the range of C2 through C4 and boiling in the range of approximately 51 °C to 34 °C.) 649-099-00-8 272-205-5 68783-65-3 H, K Gases (petroleum), crude oil fractionation off; Petroleum gas (A complex combination of hydrocarbons produced by the fractionation of crude oil. It consists of saturated aliphatic hydrocarbons having carbon numbers predominantly in the range of C1 through C5.) 649-100-00-1 272-871-7 68918-99-0 H, K Gases (petroleum), dehexaniser off; Petroleum gas (A complex combination of hydrocarbons obtained by the fractionation of combined naphtha streams. It consists of saturated aliphatic hydrocarbons having carbon numbers predominantly in the range of C1 through C5.) 649-101-00-7 272-872-2 68919-00-6 H, K Gases (petroleum), light straight run gasoline fractionation stabiliser off; Petroleum gas (A complex combination of hydrocarbons obtained by the fractionation of light straight-run gasoline. It consists of saturated aliphatic hydrocarbons having carbon numbers predominantly in the range of C1 through C5.) 649-102-00-2 272-878-5 68919-05-1 H, K Gases (petroleum), naphtha unifiner desulfurisation stripper off; Petroleum gas (A complex combination of hydrocarbons produced by a naphtha unifiner desulfurisation process and stripped from the naphtha product. It consists of saturated aliphatic hydrocarbons having carbon numbers predominantly in the range of C1 through C4.) 649-103-00-8 272-879-0 68919-06-2 H, K Gases (petroleum), straight-run naphtha catalytic reforming off; Petroleum gas (A complex combination of hydrocarbons obtained by the catalytic reforming of straight-run naphtha and fractionation of the total effluent. It consists of methane, ethane, and propane.) 649-104-00-3 272-882-7 68919-09-5 H, K Gases (petroleum), fluidised catalytic cracker splitter overheads; Petroleum gas (A complex combination of hydrocarbons produced by the fractionation of the charge to the C3-C4 splitter. It consists predominantly of C3 hydrocarbons.) 649-105-00-9 272-893-7 68919-20-0 H, K Gases (petroleum), straight-run stabiliser off; Petroleum gas (A complex combination of hydrocarbons obtained from the fractionation of the liquid from the first tower used in the distillation of crude oil. It consists of saturated aliphatic hydrocarbons having carbon numbers predominantly in the range of C1 through C4.) 649-106-00-4 272-883-2 68919-10-8 H, K Gases (petroleum), catalytic cracked naphtha debutaniser; Petroleum gas (A complex combination of hydrocarbons obtained from fractionation of catalytic cracked naphtha. It consists of hydrocarbons having carbon numbers predominantly in the range of C1 through C4.) 649-107-00-X 273-169-3 68952-76-1 H, K Tail gas (petroleum), catalytic cracked distillate and naphtha stabiliser; Petroleum gas (A complex combination of hydrocarbons obtained by the fractionation of catalytic cracked naphtha and distillate. It consists predominantly of hydrocarbons having carbon numbers predominantly in the range of C1 through C4.) 649-108-00-5 273-170-9 68952-77-2 H, K Tail gas (petroleum), thermal-cracked distillate, gas oil and naphtha absorber; Petroleum gas (A complex combination of hydrocarbons obtained from the separation of thermal-cracked distillates, naphtha and gas oil. It consists predominantly of hydrocarbons having carbon numbers predominantly in the range of C1 through C6.) 649-109-00-0 273-175-6 68952-81-8 H, K Tail gas (petroleum), thermal cracked hydrocarbon fractionation stabiliser, petroleum coking; Petroleum gas (A complex combination of hydrocarbons obtained from the fractionation stabilisation of thermal cracked hydrocarbons from a petroleum coking process. It consists of hydrocarbons having carbon numbers predominantly in the range of C1 through C6.) 649-110-00-6 273-176-1 68952-82-9 H, K Gases (petroleum), light steam-cracked, butadiene concentration; Petroleum gas (A complex combination of hydrocarbons produced by the distillation of products from a thermal cracking process. It consists of hydrocarbons having a carbon number predominantly of C4.) 649-111-00-1 273-265-5 68955-28-2 H, K Gases (petroleum), straight-run naphtha catalytic reformer stabiliser overhead; Petroleum gas (A complex combination of hydrocarbons obtained by the catalytic reforming of straight-run naphtha and the fractionation of the total effluent. It consists of saturated aliphatic hydrocarbons having carbon numbers predominantly in the range of C2 through C4.) 649-112-00-7 273-270-2 68955-34-0 H, K Hydrocarbons, C4; Petroleum gas 649-113-00-2 289-339-5 87741-01-3 H, K Alkanes, C1-4, C3-rich; Petroleum gas 649-114-00-8 292-456-4 90622-55-2 H, K Gases (petroleum), steam-cracker C3-rich; Petroleum gas (A complex combination of hydrocarbons produced by the distillation of products from a steam cracking process. It consists predominantly of propylene with some propane and boils in the range of approximately 70 °C to 0 °C.) 649-115-00-3 295-404-9 92045-22-2 H, K Hydrocarbons, C4, steam-cracker distillate; Petroleum gas (A complex combination of hydrocarbons produced by the distillation of the products of a steam cracking process. It consists predominantly of hydrocarbons having a carbon number of C4, predominantly 1-butene and 2-butene, containing also butane and isobutene and boiling in the range of approximately 12 °C to 5 °C.) 649-116-00-9 295-405-4 92045-23-3 H, K Petroleum gases, liquefied, sweetened, C4 fraction; Petroleum gas (A complex combination of hydrocarbons obtained by subjecting a liquefied petroleum gas mix to a sweetening process to oxidise mercaptans or to remove acidic impurities. It consists predominantly of C4 saturated and unsaturated hydrocarbons.) 649-117-00-4 295-463-0 92045-80-2 H, K, S Raffinates (petroleum), steam-cracked C4 fraction cuprous ammonium acetate extraction, C3-5 and C3-5 unsaturated, butadiene-free; Petroleum gas 649-119-00-5 307-769-4 97722-19-5 H, K Gases (petroleum), amine system feed; Refinery gas (The feed gas to the amine system for removal of hydrogen sulphide. It consists primarily of hydrogen. Carbon monoxide, carbon dioxide, hydrogen sulfide and aliphatic hydrocarbons having carbon numbers predominantly in the range of C1 through C5 may also be present.) 649-120-00-0 270-746-1 68477-65-6 H, K Gases (petroleum), benzene unit hydrodesulphuriser off; Refinery gas (Off gases produced by the benzene unit. It consists primarily of hydrogen. Carbon monoxide and hydrocarbons having carbon numbers predominantly in the range of C1 through C6, including benzene, may also be present.) 649-121-00-6 270-747-7 68477-66-7 H, K Gases (petroleum), benzene unit recycle, hydrogen-rich; Refinery gas (A complex combination of hydrocarbons obtained by recycling the gases of the benzene unit. It consists primarily of hydrogen with various small amounts of carbon monoxide and hydrocarbons having carbon numbers in the range of C1 through C6.) 649-122-00-1 270-748-2 68477-67-8 H, K Gases (petroleum), blend oil, hydrogen-nitrogen-rich; Refinery gas (A complex combination of hydrocarbons obtained by distillation of a blend oil. It consists primarily of hydrogen and nitrogen with various small amounts of carbon monoxide, carbon dioxide, and aliphatic hydrocarbons having carbon numbers predominantly in the range of C1 through C5.) 649-123-00-7 270-749-8 68477-68-9 H, K Gases (petroleum), catalytic reformed naphtha stripper overheads; Refinery gas (A complex combination of hydrocarbons obtained from stabilisation of catalytic reformed naphtha. It consists of hydrogen and saturated hydrocarbons having carbon numbers predominantly in the range of C1 through C4.) 649-124-00-2 270-759-2 68477-77-0 H, K Gases (petroleum), C6-8 catalytic reformer recycle; Refinery gas (A complex combination of hydrocarbons produced by distillation of products from catalytic reforming of C6-C8 feed and recycled to conserve hydrogen. It consists primarily of hydrogen. It may also contain various small amounts of carbon monoxide, carbon dioxide, nitrogen, and hydrocarbons having carbon numbers predominantly in the range of C1 through C6.) 649-125-00-8 270-761-3 68477-80-5 H, K Gases (petroleum), C6-8 catalytic reformer; Refinery gas (A complex combination of hydrocarbons produced by distillation of products from catalytic reforming of C6-C8 feed. It consists of hydrocarbons having carbon numbers in the range of C1 through C5 and hydrogen.) 649-126-00-3 270-762-9 68477-81-6 H, K Gases (petroleum), C6-8 catalytic reformer recycle, hydrogen-rich; Refinery gas 649-127-00-9 270-763-4 68477-82-7 H, K Gases (petroleum), C2-return stream; Refinery gas (A complex combination of hydrocarbons obtained by the extraction of hydrogen from a gas stream which consists primarily of hydrogen with small amounts of nitrogen, carbon monoxide, methane, ethane, and ethylene. It contains predominantly hydrocarbons such as methane, ethane, and ethylene with small amounts of hydrogen, nitrogen and carbon monoxide.) 649-128-00-4 270-766-0 68477-84-9 H, K Gases (petroleum), dry sour, gas-concentration-unit-off; Refinery gas (The complex combination of dry gases from a gas concentration unit. It consists of hydrogen, hydrogen sulphide and hydrocarbons having carbon numbers predominantly in the range of C1 through C3.) 649-129-00-X 270-774-4 68477-92-9 H, K Gases (petroleum), gas concentration reabsorber distillation; Refinery gas (A complex combination of hydrocarbons produced by distillation of products from combined gas streams in a gas concentration reabsorber. It consists predominantly of hydrogen, carbon monoxide, carbon dioxide, nitrogen, hydrogen sulphide and hydrocarbons having carbon numbers in the range of C1 through C3.) 649-130-00-5 270-776-5 68477-93-0 H, K Gases (petroleum), hydrogen absorber off; Refinery gas (A complex combination obtained by absorbing hydrogen from a hydrogen rich stream. It consists of hydrogen, carbon monoxide, nitrogen, and methane with small amounts of C2 hydrocarbons.) 649-131-00-0 270-779-1 68477-96-3 H, K Gases (petroleum), hydrogen-rich; Refinery gas (A complex combination separated as a gas from hydrocarbon gases by chilling. It consists primarily of hydrogen with various small amounts of carbon monoxide, nitrogen, methane, and C2 hydrocarbons.) 649-132-00-6 270-780-7 68477-97-4 H, K Gases (petroleum), hydrotreater blend oil recycle, hydrogen-nitrogen-rich; Refinery gas (A complex combination obtained from recycled hydrotreated blend oil. It consists primarily of hydrogen and nitrogen with various small amounts of carbon monoxide, carbon dioxide and hydrocarbons having carbon numbers predominantly in the range of C1 through C5.) 649-133-00-1 270-781-2 68477-98-5 H, K Gases (petroleum), recycle, hydrogen-rich; Refinery gas (A complex combination obtained from recycled reactor gases. It consists primarily of hydrogen with various small amounts of carbon monoxide, carbon dioxide, nitrogen, hydrogen sulphide, and saturated aliphatic hydrocarbons having carbon numbers in the range of C1 through C5.) 649-134-00-7 270-783-3 68478-00-2 H, K Gases (petroleum), reformer make-up, hydrogen-rich; Refinery gas (A complex combination obtained from the reformers. It consists primarily of hydrogen with various small amounts of carbon monoxide and aliphatic hydrocarbons having carbon numbers predominantly in the range of C1 through C5.) 649-135-00-2 270-784-9 68478-01-3 H, K Gases (petroleum), reforming hydrotreater; Refinery gas (A complex combination obtained from the reforming hydrotreating process. It consists primarily of hydrogen, methane, and ethane with various small amounts of hydrogen sulphide and aliphatic hydrocarbons having carbon numbers predominantly in the range C3 through C5.) 649-136-00-8 270-785-4 68478-02-4 H, K Gases (petroleum), reforming hydrotreater, hydrogen-methane-rich; Refinery gas (A complex combination obtained from the reforming hydrotreating process. It consists primarily of hydrogen and methane with various small amounts of carbon monoxide, carbon dioxide, nitrogen and saturated aliphatic hydrocarbons having carbon numbers predominantly in the range of C2 through C5.) 649-137-00-3 270-787-5 68478-03-5 H, K Gases (petroleum), reforming hydrotreater make-up, hydrogen-rich; Refinery gas (A complex combination obtained from the reforming hydrotreating process. It consists primarily of hydrogen with various small amounts of carbon monoxide and aliphatic hydrocarbons having carbon numbers predominantly in the range of C1 through C5.) 649-138-00-9 270-788-0 68478-04-6 H, K Gases (petroleum), thermal cracking distillation; Refinery gas (A complex combination produced by distillation of products from a thermal cracking process. It consists of hydrogen, hydrogen sulphide, carbon monoxide, carbon dioxide and hydrocarbons having carbon numbers predominantly in the range of C1 through C6.) 649-139-00-4 270-789-6 68478-05-7 H, K Tail gas (petroleum), catalytic cracker refractionation absorber; Refinery gas (A complex combination of hydrocarbons obtained from refractionation of products from a catalytic cracking process. It consists of hydrogen and hydrocarbons having carbon numbers predominantly in the range of C1 through C3.) 649-140-00-X 270-805-1 68478-25-1 H, K Tail gas (petroleum), catalytic reformed naphtha separator; Refinery gas (A complex combination of hydrocarbons obtained from the catalytic reforming of straight-run naphtha. It consists of hydrogen and hydrocarbons having carbon numbers predominantly in the range of C1 through C6.) 649-141-00-5 270-807-2 68478-27-3 H, K Tail gas (petroleum), catalytic reformed naphtha stabiliser; Refinery gas (A complex combination of hydrocarbons obtained from the stabilisation of catalytic reformed naphtha. It consists of hydrogen and hydrocarbons having carbon numbers predominantly in the range of C1 through C6.) 649-142-00-0 270-808-8 68478-28-4 H, K Tail gas (petroleum), cracked distillate hydrotreater separator; Refinery gas (A complex combination of hydrocarbons obtained by treating cracked distillates with hydrogen in the presence of a catalyst. It consists of hydrogen and saturated aliphatic hydrocarbons having carbon numbers predominantly in the range of C1 through C5.) 649-143-00-6 270-809-3 68478-29-5 H, K Tail gas (petroleum), hydrodesulphurised straight-run naphtha separator; Refinery gas (A complex combination of hydrocarbons obtained from hydrodesulphurisation of straight-run naphtha. It consists of hydrogen and saturated aliphatic hydrocarbons having carbon numbers predominantly in the range of C1 through C6.) 649-144-00-1 270-810-9 68478-30-8 H, K Gases (petroleum), catalytic reformed straight-run naphtha stabiliser overheads; Refinery gas (A complex combination of hydrocarbons obtained from the catalytic reforming of straight-run naphtha followed by fractionation of the total effluent. It consists of hydrogen, methane, ethane and propane.) 649-145-00-7 270-999-8 68513-14-4 H, K Gases (petroleum), reformer effluent high-pressure flash drum off; Refinery gas (A complex combination produced by the high-pressure flashing of the effluent from the reforming reactor. It consists primarily of hydrogen with various small amounts of methane, ethane, and propane.) 649-146-00-2 271-003-4 68513-18-8 H, K Gases (petroleum), reformer effluent low-pressure flash drum off; Refinery gas (A complex combination produced by low-pressure flashing of the effluent from the reforming reactor. It consists primarily of hydrogen with various small amounts of methane, ethane, and propane.) 649-147-00-8 271-005-5 68513-19-9 H, K Gases (petroleum), oil refinery gas distillation off; Refinery gas (A complex combination separated by distillation of a gas stream containing hydrogen, carbon monoxide, carbon dioxide and hydrocarbons having carbon numbers in the range of C1 through C6 or obtained by cracking ethane and propane. It consists of hydrocarbons having carbon numbers predominantly in the range of C1 through C2, hydrogen, nitrogen, and carbon monoxide.) 649-148-00-3 271-258-1 68527-15-1 H, K Gases (petroleum), benzene unit hydrotreater depentaniser overheads; Refinery gas (A complex combination produced by treating the feed from the benzene unit with hydrogen in the presence of a catalyst followed by depentanising. It consists primarily of hydrogen, ethane and propane with various small amounts of nitrogen, carbon monoxide, carbon dioxide and hydrocarbons having carbon numbers predominantly in the range of C1 through C6. It may contain trace amounts of benzene.) 649-149-00-9 271-623-5 68602-82-4 H, K Gases (petroleum), secondary absorber off, fluidised catalytic cracker overheads fractionator; Refinery gas (A complex combination produced by the fractionation of the overhead products from the catalytic cracking process in the fluidised catalytic cracker. It consists of hydrogen, nitrogen, and hydrocarbons having carbon numbers predominantly in the range of C1 through C3.) 649-150-00-4 271-625-6 68602-84-6 H, K Petroleum products, refinery gases; Refinery gas (A complex combination which consists primarily of hydrogen with various small amounts of methane, ethane and propane.) 649-151-00-X 271-750-6 68607-11-4 H, K Gases (petroleum), hydrocracking low-pressure separator; Refinery gas (A complex combination obtained by the liquid-vapour separation of the hydrocracking process reactor effluent. It consists predominantly of hydrogen and saturated hydrocarbons having carbon numbers predominantly in the range of C1 through C3.) 649-152-00-5 272-182-1 68783-06-2 H, K Gases (petroleum), refinery; Refinery gas (A complex combination obtained from various petroleum refining operations. It consists of hydrogen and hydrocarbons having carbon numbers predominantly in the range of C1 through C3.) 649-153-00-0 272-338-9 68814-67-5 H, K Gases (petroleum), platformer products separator off; Refinery gas (A complex combination obtained from the chemical reforming of naphthenes to aromatics. It consists of hydrogen and saturated aliphatic hydrocarbons having carbon numbers predominantly in the range of C2 through C4.) 649-154-00-6 272-343-6 68814-90-4 H, K Gases (petroleum), hydrotreated sour kerosine depentaniser stabiliser off; Refinery gas (The complex combination obtained from the depentaniser stabilisation of hydrotreated kerosine. It consists primarily of hydrogen, methane, ethane, and propane with various small amounts of nitrogen, hydrogen sulphide, carbon monoxide and hydrocarbons having carbon numbers predominantly in the range of C4 through C5.) 649-155-00-1 272-775-5 68911-58-0 H, K Gases (petroleum), hydrotreated sour kerosine flash drum; Refinery gas (A complex combination obtained from the flash drum of the unit treating sour kerosine with hydrogen in the presence of a catalyst. It consists primarily of hydrogen and methane with various small amounts of nitrogen, carbon monoxide, and hydrocarbons having carbon numbers predominantly in the range of C2 through C5.) 649-156-00-7 272-776-0 68911-59-1 H, K Gases (petroleum), distillate unifiner desulphurisation stripper off; Refinery gas (A complex combination stripped from the liquid product of the unifiner desulphurisation process. It consists of hydrogen sulphide, methane, ethane, and propane.) 649-157-00-2 272-873-8 68919-01-7 H, K Gases (petroleum), fluidised catalytic cracker fractionation off; Refinery gas (A complex combination produced by the fractionation of the overhead product of the fluidised catalytic cracking process. It consists of hydrogen, hydrogen sulphide, nitrogen, and hydrocarbons having carbon numbers predominantly in the range of C1 through C5.) 649-158-00-8 272-874-3 68919-02-8 H, K Gases (petroleum), fluidised catalytic cracker scrubbing secondary absorber off; Refinery gas (A complex combination produced by scrubbing the overhead gas from the fluidised catalytic cracker. It consists of hydrogen, nitrogen, methane, ethane and propane.) 649-159-00-3 272-875-9 68919-03-9 H, K Gases (petroleum), heavy distillate hydrotreater desulphurisation stripper off; Refinery gas (A complex combination stripped from the liquid product of the heavy distillate hydrotreater desulphurisation process. It consists of hydrogen, hydrogen sulphide, and saturated aliphatic hydrocarbons having carbon numbers predominantly in the range of C1 through C5.) 649-160-00-9 272-876-4 68919-04-0 H, K Gases (petroleum), platformer stabiliser off, light ends fractionation; Refinery gas (A complex combination obtained by the fractionation of the light ends of the platinum reactors of the platformer unit. It consists of hydrogen, methane, ethane and propane.) 649-161-00-4 272-880-6 68919-07-3 H, K Gases (petroleum), preflash tower off, crude distillation; Refinery gas (A complex combination produced from the first tower used in the distillation of crude oil. It consists of nitrogen and saturated aliphatic hydrocarbons having carbon numbers predominantly in the range of C1 through C5.) 649-162-00-X 272-881-1 68919-08-4 H, K Gases (petroleum), tar stripper off; Refinery gas (A complex combination obtained by the fractionation of reduced crude oil. It consists of hydrogen and hydrocarbons having carbon numbers predominantly in the range of C1 through C4.) 649-163-00-5 272-884-8 68919-11-9 H, K Gases (petroleum), unifiner stripper off; Refinery gas (A combination of hydrogen and methane obtained by fractionation of the products from the unifiner unit.) 649-164-00-0 272-885-3 68919-12-0 H, K Tail gas (petroleum), catalytic hydrodesulphurised naphtha separator; Refinery gas (A complex combination of hydrocarbons obtained from the hydrodesulphurisation of naphtha. It consists of hydrogen, methane, ethane, and propane.) 649-165-00-6 273-173-5 68952-79-4 H, K Tail gas (petroleum), straight-run naphtha hydrodesulphuriser; Refinery gas (A complex combination obtained from the hydrodesulphurisation of straight-run naphtha. It consists of hydrogen and hydrocarbons having carbon numbers predominantly in the range of C1 through C5.) 649-166-00-1 273-174-0 68952-80-7 H, K Gases (petroleum), sponge absorber off, fluidised catalytic cracker and gas oil desulphuriser overhead fractionation; Refinery gas (A complex combination obtained by the fractionation of products from the fluidised catalytic cracker and gas oil desulphuriser. It consists of hydrogen and hydrocarbons having carbon numbers predominantly in the range of C1 through C4.) 649-167-00-7 273-269-7 68955-33-9 H, K Gases (petroleum), crude distillation and catalytic cracking; Refinery gas (A complex combination produced by crude distillation and catalytic cracking processes. It consists of hydrogen, hydrogen sulphide, nitrogen, carbon monoxide and paraffinic and olefinic hydrocarbons having carbon numbers predominantly in the range of C1 through C6.) 649-168-00-2 273-563-5 68989-88-8 H, K Gases (petroleum), gas oil diethanolamine scrubber off; Refinery gas (A complex combination produced by desulphurisation of gas oils with diethanolamine. It consists predominantly of hydrogen sulphide, hydrogen and aliphatic hydrocarbons having carbon numbers in the range of C1 through C5.) 649-169-00-8 295-397-2 92045-15-3 H, K Gases (petroleum), gas oil hydrodesulphurisation effluent; Refinery gas (A complex combination obtained by separation of the liquid phase from the effluent from the hydrogenation reaction. It consists predominantly of hydrogen, hydrogen sulphide and aliphatic hydrocarbons having carbon numbers predominantly in the range of C1 through C3.) 649-170-00-3 295-398-8 92045-16-4 H, K Gases (petroleum), gas oil hydrodesulphurisation purge; Refinery gas (A complex combination of gases obtained from the reformer and from the purges from the hydrogenation reactor. It consists predominantly of hydrogen and aliphatic hydrocarbons having carbon numbers predominantly in the range of C1 through C4.) 649-171-00-9 295-399-3 92045-17-5 H, K Gases (petroleum), hydrogenator effluent flash drum off; Refinery gas (A complex combination of gases obtained from flash of the effluents after the hydrogenation reaction. It consists predominantly of hydrogen and aliphatic hydrocarbons having carbon numbers predominantly in the range of C1 through C6.) 649-172-00-4 295-400-7 92045-18-6 H, K Gases (petroleum), naphtha steam cracking high-pressure residual; Refinery gas (A complex combination obtained as a mixture of the non-condensable portions from the product of a naphtha steam cracking process as well as residual gases obtained during the preparation of subsequent products. It consists predominantly of hydrogen and paraffinic and olefinic hydrocarbons having carbon numbers predominantly in the range of C1 through C5 with which natural gas may also be mixed.) 649-173-00-X 295-401-2 92045-19-7 H, K Gases (petroleum), residue visbaking off; Refinery gas (A complex combination obtained from viscosity reduction of residues in a furnace. It consists predominantly of hydrogen sulphide and paraffinic and olefinic hydrocarbons having carbon numbers predominantly in the range of C1 through C5.) 649-174-00-5 295-402-8 92045-20-0 H, K Gases (petroleum), C3-4; Petroleum gas (A complex combination of hydrocarbons produced by distillation of products from the cracking of crude oil. It consists of hydrocarbons having carbon numbers in the range of C3 through C4, predominantly of propane and propylene, and boiling in the range of approximately 51 °C to 1 °C.) 649-177-00-1 268-629-5 68131-75-9 H, K Tail gas (petroleum), catalytic cracked distillate and catalytic cracked naphtha fractionation absorber; Petroleum gas (The complex combination of hydrocarbons from the distillation of the products from catalytic cracked distillates and catalytic cracked naphtha. It consists predominantly of hydrocarbons having carbon numbers in the range of C1 through C4.) 649-178-00-7 269-617-2 68307-98-2 H, K Tail gas (petroleum), catalytic polymerisation naphtha fractionation stabiliser; Petroleum gas (A complex combination of hydrocarbons from the fractionation stabilisation products from polymerisation of naphtha. It consists predominantly of hydrocarbons having carbon numbers in the range of C1 through C4.) 649-179-00-2 269-618-8 68307-99-3 H, K Tail gas (petroleum), catalytic reformed naphtha fractionation stabiliser, hydrogen sulphide-free; Petroleum gas (A complex combination of hydrocarbons obtained from fractionation stabilisation of catalytic reformed naphtha and from which hydrogen sulphide has been removed by amine treatment. It consists predominantly of hydrocarbons having carbon numbers predominantly in the range of C1 through C4.) 649-180-00-8 269-619-3 68308-00-9 H, K Tail gas (petroleum), cracked distillate hydrotreater stripper; Petroleum gas (A complex combination of hydrocarbons obtained by treating thermal cracked distillates with hydrogen in the presence of a catalyst. It consists predominantly of saturated hydrocarbons having carbon numbers predominantly in the range of C1 through C6.) 649-181-00-3 269-620-9 68308-01-0 H, K Tail gas (petroleum), straight-run distillate hydrodesulphuriser, hydrogen sulphide-free; Petroleum gas (A complex combination of hydrocarbons obtained from catalytic hydrodesulphurisation of straight run distillates and from which hydrogen sulphide has been removed by amine treatment. It consists predominantly of hydrocarbons having carbon numbers predominantly in the range of C1 through C4.) 649-182-00-9 269-630-3 68308-10-1 H, K Tail gas (petroleum), gas oil catalytic cracking absorber; Petroleum gas (A complex combination of hydrocarbons obtained from the distillation of products from the catalytic cracking of gas oil. It consists predominantly of hydrocarbons having carbon numbers predominantly in the range of C1 through C5.) 649-183-00-4 269-623-5 68308-03-2 H, K Tail gas (petroleum), gas recovery plant; Petroleum gas (A complex combination of hydrocarbons from the distillation of products from miscellaneous hydrocarbon streams. It consists predominantly of hydrocarbons having carbon numbers predominantly in the range of C1 through C5.) 649-184-00-X 269-624-0 68308-04-3 H, K Tail gas (petroleum), gas recovery plant deethaniser; Petroleum gas (A complex combination of hydrocarbons from the distillation of products from miscellaneous hydrocarbon streams. It consists of hydrocarbon having carbon numbers predominantly in the range of C1 through C4.) 649-185-00-5 269-625-6 68308-05-4 H, K Tail gas (petroleum), hydrodesulphurised distillate and hydrodesulphurised naphtha fractionator, acid-free; Petroleum gas (A complex combination of hydrocarbons obtained from fractionation of hydrodesulphurised naphtha and distillate hydrocarbon streams and treated to remove acidic impurities. It consists predominantly of hydrocarbons having carbon numbers predominantly in the range of C1 through C5.) 649-186-00-0 269-626-1 68308-06-5 H, K Tail gas (petroleum), hydrodesulphurised vacuum gas oil stripper, hydrogen sulphide-free; Petroleum gas (A complex combination of hydrocarbons obtained from stripping stabilisation of catalytic hydrodesulphurised vacuum gas oil and from which hydrogen sulphide has been removed by amine treatment. It consists predominantly of hydrocarbons having carbon numbers predominantly in the range of C1 through C6.) 649-187-00-6 269-627-7 68308-07-6 H, K Tail gas (petroleum), light straight-run naphtha stabiliser, hydrogen sulphide-free; Petroleum gas (A complex combination of hydrocarbons obtained from fractionation stabilisation of light straight-run naphtha and from which hydrogen sulphide has been removed by amine treatment. It consists predominantly of hydrocarbons having carbon numbers predominantly in the range of C1 through C5.) 649-188-00-1 269-629-8 68308-09-8 H, K Tail gas (petroleum), propane-propylene alkylation feed prep deethaniser; Petroleum gas (A complex combination of hydrocarbons obtained from the distillation of the reaction products of propane with propylene. It consists of hydrocarbons having carbon numbers predominantly in the range of C1 through C4.) 649-189-00-7 269-631-9 68308-11-2 H, K Tail gas (petroleum), vacuum gas oil hydrodesulphuriser, hydrogen sulphide-free; Petroleum gas (A complex combination of hydrocarbons obtained from catalytic hydrodesulphurisation of vacuum gas oil and from which hydrogen sulphide has been removed by amine treatment. It consists predominantly of hydrocarbons having carbon numbers predominantly in the range of C1 through C6.) 649-190-00-2 269-632-4 68308-12-3 H, K Gases (petroleum), catalytic cracked overheads; Petroleum gas (A complex combination of hydrocarbons produced by the distillation of products from the catalytic cracking process. It consists of hydrocarbons having carbon numbers predominantly in the range of C3 through C5 and boiling in the range of approximately 48 °C to 32 °C.) 649-191-00-8 270-071-2 68409-99-4 H, K Alkanes, C1-2; Petroleum gas 649-193-00-9 270-651-5 68475-57-0 H, K Alkanes, C2-3; Petroleum gas 649-194-00-4 270-652-0 68475-58-1 H, K Alkanes, C3-4; Petroleum gas 649-195-00-X 270-653-6 68475-59-2 H, K Alkanes, C4-5; Petroleum gas 649-196-00-5 270-654-1 68475-60-5 H, K Fuel gases; Petroleum gas (A combination of light gases. It consists predominantly of hydrogen and/or low molecular weight hydrocarbons.) 649-197-00-0 270-667-2 68476-26-6 H, K Fuel gases, crude oil of distillates; Petroleum gas (A complex combination of light gases produced by distillation of crude oil and by catalytic reforming of naphtha. It consists of hydrogen and hydrocarbons having carbon numbers predominantly in the range of C1 through C4 and boiling in the range of approximately  217 °C to 12 °C.) 649-198-00-6 270-670-9 68476-29-9 H, K Hydrocarbons, C3-4; Petroleum gas 649-199-00-1 270-681-9 68476-40-4 H, K Hydrocarbons, C4-5; Petroleum gas 649-200-00-5 270-682-4 68476-42-6 H, K Hydrocarbons, C2-4, C3-rich; Petroleum gas 649-201-00-0 270-689-2 68476-49-3 H, K Petroleum gases, liquefied; Petroleum gas (A complex combination of hydrocarbons produced by the distillation of crude oil. It consists of hydrocarbons having carbon numbers predominantly in the range of C3 through C7 and boiling in the range of approximately 40 °C to 80 °C.) 649-202-00-6 270-704-2 68476-85-7 H, K, S Petroleum gases, liquefied, sweetened; Petroleum gas (A complex combination of hydrocarbons obtained by subjecting liquefied petroleum gas mix to a sweetening process to convert mercaptans or to remove acidic impurities. It consists of hydrocarbons having carbon numbers predominantly in the range of C3 through C7 and boiling in the range of approximately 40 °C to 80 °C.) 649-203-00-1 270-705-8 68476-86-8 H, K, S Gases (petroleum), C3-4, isobutane-rich; Petroleum gas (A complex combination of hydrocarbons from the distillation of saturated and unsaturated hydrocarbons usually ranging in carbon numbers from C3 through C6, predominantly butane and isobutane. It consists of saturated and unsaturated hydrocarbons having carbon numbers in the range of C3 through C4, predominantly isobutane.) 649-204-00-7 270-724-1 68477-33-8 H, K Distillates (petroleum), C3-6, piperylene-rich; Petroleum gas (A complex combination of hydrocarbons from the distillation of saturated and unsaturated aliphatic hydrocarbons usually ranging in the carbon numbers C3 through C6. It consists of saturated and unsaturated hydrocarbons having carbon numbers in the range of C3 through C6, predominantly piperylenes.) 649-205-00-2 270-726-2 68477-35-0 H, K Gases (petroleum), butane splitter overheads; Petroleum gas (A complex combination of hydrocarbons obtained from the distillation of the butane stream. It consists of aliphatic hydrocarbons having carbon numbers predominantly in the range of C3 through C4.) 649-206-00-8 270-750-3 68477-69-0 H, K Gases (petroleum), C2-3; Petroleum gas (A complex combination of hydrocarbons produced by the distillation of products from a catalytic fractionation process. It contains predominantly ethane, ethylene, propane, and propylene.) 649-207-00-3 270-751-9 68477-70-3 H, K Gases (petroleum), catalytic-cracked gas oil depropaniser bottoms, C4-rich acid-free; Petroleum gas (A complex combination of hydrocarbons obtained from fractionation of catalytic cracked gas oil hydrocarbon stream and treated to remove hydrogen sulphide and other acidic components. It consists of hydrocarbons having carbon numbers in the range of C3 through C5, predominantly C4.) 649-208-00-9 270-752-4 68477-71-4 H, K Gases (petroleum), catalytic-cracked naphtha debutaniser bottoms, C3-5-rich; Petroleum gas (A complex combination of hydrocarbons obtained from the stabilisation of catalytic cracked naphtha. It consists of aliphatic hydrocarbons having carbon numbers predominantly in the range of C3 through C5.) 649-209-00-4 270-754-5 68477-72-5 H, K Tail gas (petroleum), isomerised naphtha fractionation stabiliser; Petroleum gas (A complex combination of hydrocarbons obtained from the fractionation stabilisation products from isomerised naphtha. It consists predominantly of hydrocarbons having carbon numbers predominantly in the range of C1 through C4.) 649-210-00-X 269-628-2 68308-08-7 H, K (b) the entries with index numbers 024-001-00-0, 601-020-00-8, 612-022-00-3 and 612-042-00-2 are replaced by the following: Substances Index number EC number CAS number Notes Chromium (VI) trioxide 024-001-00-0 215-607-8 1333-82-0 E Benzene 601-020-00-8 200-753-7 71-43-2 E 2-naphthylamine; beta-naphthylamine 612-022-00-3 202-080-4 91-59-8 E Benzidine; 4,4 ²-diaminobiphenyl; biphenyl-4,4 ²-ylenediamine; 1,1 ²-biphenyl-4,4 ²-diamine 612-042-00-2 202-199-1 92-87-5 E 3. The list under heading Point 29  Carcinogens: category 2 shall be amended as follows: (a) the following entries are inserted: Substances Index number EC number CAS number Notes Isobutyl nitrite 007-017-00-2 208-819-7 542-56-3 E Cadmium sulphide 048-010-00-4 215-147-8 1306-23-6 E Cadmium (pyrophoric) 048-011-00-X 231-152-8 7440-43-9 E Isoprene (stabilised) 2-methyl-1,3-butadiene 601-014-00-5 201-143-3 78-79-5 D Chloroprene (stabilised) 2-chlorobuta-1,3-diene 602-036-00-8 204-818-0 126-99-8 D, E 1,2,3-trichloropropane 602-062-00-X 202-486-1 96-18-4 D Ã ±, Ã ±, Ã ±, 4-tetrachlorotoluene p-chlorobenzotrichloride 602-093-00-9 226-009-1 5216-25-1 E 4,4 ²-bis(dimethylamino)benzophenone Michler's ketone 606-073-00-0 202-027-5 90-94-8 Oxiranemethanol, 4-methylbenzene-sulfonate, (S)- 607-411-00-X 417-210-7 70987-78-9 2-nitrotoluene 609-065-00-5 201-853-3 88-72-2 E (Methylenebis(4,1-phenylenazo(1-(3-(dimethylamino)propyl)-1,2-dihydro-6-hydroxy-4-methyl-2-oxopyridine-5,3-diyl)))-1,1 ²-dipyridinium dichloride dihydrochloride 611-099-00-0 401-500-5  Diaminotoluene, technical product  mixture of (2) and (3) Methyl-phenylenediamine (1) 4-methyl-m-phenylene diamine (2) 2-methyl-m-phenylene diamine (3) 612-151-00-5 246-910-3 (1) 202-453-1 (2) 212-513-9 (3) 25376-45-8 (1) 95-80-7 (2) 823-40-5 (3) E 4-chloro-o-toluidine (1) 4-chloro-o-toluidine hydrochloride (2) 612-196-00-0 202-441-6 (1) 221-627-8 (2) 95-69-2 (1) 3165-93-3 (2) E 2,4,5-trimethylaniline (1) 2,4,5-trimethylaniline hydrochloride (2) 612-197-00-6 205-282-0 (1)-(2) 137-17-7 (1) 21436-97-5 (2) E 4,4 ²-thiodianiline (1) and its salts 612-198-00-1 205-370-9 (1) 139-65-1 (1) E 4,4 ²-oxydianiline (1) and its salts p-aminophenyl ether (1) 612-199-00-7 202-977-0 (1) 101-80-4 (1) E 2,4-diaminoanisole (1) 4-methoxy-m-phenylenediamine 2,4-diaminoanisole sulphate (2) 612-200-00-0 210-406-1 (1) 254-323-9 (2) 615-05-4 (1) 39156-41-7 (2) N,N,N ²,N ²-tetramethyl-4,4 ²-methylendianiline 612-201-00-6 202-959-2 101-61-1 C.I. Basic Violet 3 with  ¥ 0,1 % of Michler's ketone (EC No 202-027-5) 612-205-00-8 208-953-6 548-62-9 E 6-methoxy-m-toluidine p-cresidine 612-209-00-X 204-419-1 120-71-8 E A mixture of 1,3,5-tris(3-aminomethylphenyl)-1,3,5-(1H,3H,5H)-triazine-2,4,6-trione; a mixture of oligomers of 3,5-bis(3-aminomethylphenyl)-1-poly(3,5-bis(3-aminomethylphenyl)-2,4,6-trioxo-1,3,5-(1H,3H,5H)-triazin-1-yl)-1,3,5-(1H,3H,5H)-triazine-2,4,6-trione 613-199-00-X 421-550-1  Creosote oil, acenaphthene fraction Wash oil 648-098-00-X 292-605-3 90640-84-9 H Creosote oil 648-099-00-5 263-047-8 61789-28-4 H Creosote 648-101-00-4 232-287-5 8001-58-9 H (b) the entries with index numbers 007-008-00-3, 007-013-00-0, 016-023-00-4, 024-002-00-6, 024-003-00-1, 024-004-00-7, 024-004-01-4, 027-004-00-5, 027-005-00-0, 048-002-00-0, 048-006-00-2, 048-008-00-3, 048-009-00-9, 602-010-00-6, 602-073-00-X, 603-063-00-8, 605-020-00-9, 608-003-00-4, 609-007-00-9, 609-049-00-8, 611-001-00-6, 611-063-00-4, 612-035-00-4, 612-051-00-1, 612-077-00-3, 613-033-00-6, 648-043-00-X, 648-080-00-1, 648-100-00-9, 648-102-00-X, 648-138-00-6, 649-001-00-3, 649-002-00-9, 649-003-00-4, 649-004-00-X, 649-005-00-5 and 649-006-00-0 are replaced by the following: Substances Index number EC number CAS number Notes Hydrazine 007-008-00-3 206-114-9 302-01-2 E 1,2-dimethylhydrazine 007-013-00-0  540-73-8 E Dimethyl sulphate 016-023-00-4 201-058-1 77-78-1 E Potassium dichromate 024-002-00-6 231-906-6 7778-50-9 E Ammonium dichromate 024-003-00-1 232-143-1 7789-09-5 E Sodium dichromate anhydrate 024-004-00-7 234-190-3 10588-01-9 E Sodium dichromate, dihydrate 024-004-01-4 234-190-3 7789-12-0 E Cobalt dichloride 027-004-00-5 231-589-4 7646-79-9 E Cobalt sulphate 027-005-00-0 233-334-2 10124-43-3 E Cadmium oxide 048-002-00-0 215-146-2 1306-19-0 E Cadmium fluoride 048-006-00-2 232-222-0 7790-79-6 E Cadmium chloride 048-008-00-3 233-296-7 10108-64-2 E Cadmium sulphate 048-009-00-9 233-331-6 10124-36-4 E 1,2-dibromoethane; ethylene dibromide 602-010-00-6 203-444-5 106-93-4 E 1,4-dichlorobut-2-ene 602-073-00-X 212-121-8 764-41-0 E 2,3-epoxypropan-1-ol; glycidol oxiranemethanol 603-063-00-8 209-128-3 556-52-5 E 5-allyl-1,3-benzodioxole; safrole 605-020-00-9 202-345-4 94-59-7 E Acrylonitrile 608-003-00-4 203-466-5 107-13-1 D, E 2,4-dinitrotoluene; dinitrotoluene, technical grade (1); dinitrotoluene (2) 609-007-00-9 204-450-0 (1) 246-836-1 (2) 121-14-2 (1) 25321-14-6 (2) E 2,6-dinitrotoluene 609-049-00-8 210-106-0 606-20-2 E Azobenzene 611-001-00-6 203-102-5 103-33-3 E Trisodium-(4 ²-(8-acetylamino-3,6-disulfonato-2-naphthylazo)-4 ³-(6-benzoylamino-3-sulfonato-2-naphthylazo)biphenyl-1,3 ²,3 ³, 1 ´-tetraolato-O, O ², O ³, O ´)copper(II) 611-063-00-4 413-590-3  2-methoxyaniline; o-anisidine, 612-035-00-4 201-963-1 90-04-0 E 4,4 ²-diaminodiphenylmethane; 4,4 ²-methylenedianiline 612-051-00-1 202-974-4 101-77-9 E N-nitrosodimethylamine; dimethylnitrosamine 612-077-00-3 200-549-8 62-75-9 E 2-methylaziridine; propyleneimine 613-033-00-6 200-878-7 75-55-8 E Creosote oil, acenaphthene fraction, acenaphthene-free; Wash oil redistillate (The oil remaining after removal by a crystallisation process of acenaphthene from acenaphthene oil from coal tar. Composed primarily of naphthalene and alkylnaphthalenes.) 648-043-00-X 292-606-9 90640-85-0 H Residues (coal tar), creosote oil distillation; Wash oil redistillate (The residue from the fractional distillation of wash oil boiling in the approximate range of 270 °C to 330 °C. It consists predominantly of dinuclear aromatic and heterocyclic hydrocarbons.) 648-080-00-1 295-506-3 92061-93-3 H Creosote oil, high-boiling distillate; Wash oil (The high-boiling distillation fraction obtained from the high temperature carbonisation of bituminous coal which is further refined to remove excess crystalline salts. It consists primarily of creosote oil with some of the normal polynuclear aromatic salts, which are components of coal tar distillates, removed. It is crystal free at approximately 5 °C.) 648-100-00-9 274-565-9 70321-79-8 H Extract residues (coal), creosote oil acid; Wash oil extract residue (A complex combination of hydrocarbons from the base-freed fraction from the distillation of coal tar, boiling in the range of approximately 250 °C to 280 °C. It consists predominantly of biphenyl and isomeric diphenylnaphthalenes.) 648-102-00-X 310-189-4 122384-77-4 H Creosote oil, low-boiling distillate; Wash oil (The low-boiling distillation fraction obtained from the high temperature carbonisation of bituminous coal, which is further refined to remove excess crystalline salts. It consists primarily of creosote oil with some of the normal polynuclear aromatic salts, which are components of coal tar distillate, removed. It is crystal free at approximately 38 °C.) 648-138-00-6 274-566-4 70321-80-1 H Extracts (petroleum), light naphthenic distillate solvent 649-001-00-3 265-102-1 64742-03-6 H Extracts (petroleum), heavy paraffinic distillate solvent 649-002-00-9 265-103-7 64742-04-7 H Extracts (petroleum), light paraffinic distillate solvent 649-003-00-4 265-104-2 6472-05-8 H Extracts (petroleum), heavy naphthenic distillate solvent 649-004-00-X 265-111-0 64742-11-6 H Extracts (petroleum), light vacuum gas oil solvent 649-005-00-5 295-341-7 91995-78-7 H Hydrocarbons C26-55, aromatic-rich 649-006-00-0 307-753-7 97722-04-8 H (c) in the entry with index number 611-063-00-4, the number 164058-22-4 is inserted in the column entitled CAS number; (d) the entries with index numbers 649-062-00-6, 649-063-00-1, 649-064-00-7, 649-065-00-2, 649-066-00-8, 649-067-00-3, 649-068-00-9, 649-069-00-4, 649-070-00-X, 649-071-00-5, 649-072-00-0, 649-073-00-6, 649-074-00-1, 649-075-00-7, 649-076-00-2, 649-077-00-8, 649-078-00-3, 649-079-00-9, 649-080-00-4, 649-081-00-X, 649-082-00-5, 649-083-00-0, 649-084-00-6, 649-085-00-1, 649-086-00-7, 649-087-00-2, 649-089-00-3, 649-090-00-9, 649-091-00-4, 649-092-00-X, 649-093-00-5, 649-094-00-0, 649-095-00-6, 649-096-00-1, 649-097-00-7, 649-098-00-2, 649-099-00-8, 649-100-00-1, 649-101-00-7, 649-102-00-2, 649-103-00-8, 649-104-00-3, 649-105-00-9, 649-106-00-4, 649-107-00-X, 649-108-00-5, 649-109-00-0, 649-110-00-6, 649-111-00-1, 649-112-00-7, 649-113-00-2, 649-114-00-8, 649-115-00-3, 649-116-00-9, 649-117-00-4, 649-119-00-5, 649-120-00-0, 649-121-00-6, 649-122-00-1, 649-123-00-7, 649-124-00-2, 649-125-00-8, 649-126-00-3, 649-127-00-9, 649-128-00-4, 649-129-00-X, 649-130-00-5, 649-131-00-0, 649-132-00-6, 649-133-00-1, 649-134-00-7, 649-135-00-2, 649-136-00-8, 649-137-00-3, 649-138-00-9, 649-139-00-4, 649-140-00-X, 649-141-00-5, 649-142-00-0, 649-143-00-6, 649-144-00-1, 649-145-00-7, 649-146-00-2, 649-147-00-8, 649-148-00-3, 649-149-00-9, 649-150-00-4, 649-151-0-X, 649-152-00-5, 649-153-00-0, 649-154-00-6, 649-155-00-1, 649-156-00-7, 649-157-00-2, 649-158-00-8, 649-159-00-3, 649-160-00-9, 649-161-00-4, 649-162-00-X, 649-163-00-5, 649-164-00-0, 649-165-00-6, 649-166-00-1, 649-167-00-7, 649-168-00-2, 649-169-00-8, 649-170-00-3, 649-171-00-9, 649-172-00-4, 649-173-00-X, 649-174-00-5, 649-177-00-1, 649-178-00-7, 649-179-00-2, 649-180-00-8, 649-181-00-3, 649-182-00-9, 649-183-00-4, 649-184-00-X, 649-185-00-5, 649-186-00-0, 649-187-00-6, 649-188-00-1, 649-189-00-7, 649-190-00-2, 649-191-00-8, 649-193-00-9, 649-194-00-4, 649-195-00-X, 649-196-00-5, 649-197-00-0, 649-198-00-6, 649-199-00-1, 649-200-00-5, 649-201-00-0, 649-202-00-6, 649-203-00-1, 649-204-00-7, 649-205-00-2, 649-206-00-8, 649-207-00-3, 649-208-00-9, 649-209-00-4 and 649-210-00-X are deleted. 4. The list under heading Point 30  Mutagens: category 2 shall be amended as follows: (a) the following entries are inserted: Substances Index number EC number CAS number Notes Chromium (VI) trioxide 024-001-00-0 215-607-8 1333-82-0 E Cadmium sulphate 048-009-00-9 233-331-6 10124-36-4 E Benzene 601-020-00-8 200-753-7 71-43-2 E 2-nitrotoluene 609-065-00-5 201-853-3 88-72-2 E 4,4-oxydianiline (1) and its salts; p-aminophenyl ether (1) 612-199-00-7 202-977-0 (1) 101-80-4 (1) E Carbendazim (ISO); methyl benzimidazol-2-ylcarbamate 613-048-00-8 234-232-0 10605-21-7 Benomyl (ISO); methyl 1-(butylcarbamoyl)benzimidazol-2-ylcarbamate 613-049-00-3 241-775-7 17804-35-2 Gases (petroleum), catalytic cracked naphtha depropaniser overhead, C3-rich acid-free; Petroleum gas (A complex combination of hydrocarbons obtained from fractionation of catalytic cracked hydrocarbons and treated to remove acidic impurities. It consists of hydrocarbons having carbon numbers in the range of C2 through C4, predominantly C3.) 649-062-00-6 270-755-0 68477-73-6 H, K Gases (petroleum), catalytic cracker; Petroleum gas (A complex combination of hydrocarbons produced by the distillation of the products from a catalytic cracking process. It consists predominantly of aliphatic hydrocarbons having carbon numbers predominantly in the range of C1 through C6.) 649-063-00-1 270-756-6 68477-74-7 H, K Gases (petroleum), catalytic cracker, C1-5-rich; Petroleum gas (A complex combination of hydrocarbons produced by the distillation of products from a catalytic cracking process. It consists of aliphatic hydrocarbons having carbon numbers in the range of C1 through C6, predominantly C1 through C5.) 649-064-00-7 270-757-1 68477-75-8 H, K Gases (petroleum), catalytic polymerised naphtha stabiliser overhead, C2-4-rich; Petroleum gas (A complex combination of hydrocarbons obtained from the fractionation stabilisation of catalytic polymerised naphtha. It consists of aliphatic hydrocarbons having carbon numbers in the range of C2 through C6, predominantly C2 through C4.) 649-065-00-2 270-758-7 68477-76-9 H, K Gases (petroleum), catalytic reformer, C1-4-rich; Petroleum gas (A complex combination of hydrocarbons produced by distillation of products from a catalytic reforming process. It consists of hydrocarbons having carbon numbers in the range of C1 through C6, predominantly C1 through C4.) 649-066-00-8 270-760-8 68477-79-2 H, K Gases (petroleum), C3-5 olefinic-paraffinic alkylation feed; Petroleum gas (A complex combination of olefinic and paraffinic hydrocarbons having carbon numbers in the range of C3 through C5 which are used as alkylation feed. Ambient temperatures normally exceed the critical temperature of these combinations.) 649-067-00-3 270-765-5 68477-83-8 H, K Gases (petroleum), C4-rich; Petroleum gas (A complex combination of hydrocarbons produced by distillation of products from a catalytic fractionation process. It consists of aliphatic hydrocarbons having carbon numbers in the range of C3 through C5, predominantly C4.) 649-068-00-9 270-767-6 68477-85-0 H, K Gases (petroleum), deethaniser overheads; Petroleum gas (A complex combination of hydrocarbons produced from distillation of the gas and gasoline fractions from the catalytic cracking process. It contains predominantly ethane and ethylene.) 649-069-00-4 270-768-1 68477-86-1 H, K Gases (petroleum), deisobutaniser tower overheads; Petroleum gas (A complex combination of hydrocarbons produced by the atmospheric distillation of a butane-butylene stream. It consists of aliphatic hydrocarbons having carbon numbers predominantly in the range of C3 through C4.) 649-070-00-X 270-769-7 68477-87-2 H, K Gases (petroleum), depropaniser dry, propene-rich; Petroleum gas (A complex combination of hydrocarbons produced by the distillation of products from the gas and gasoline fractions of a catalytic cracking process. It consists predominantly of propylene with some ethane and propane.) 649-071-00-5 270-772-3 68477-90-7 H, K Gases (petroleum), depropaniser overheads; Petroleum gas (A complex combination of hydrocarbons produced by distillation of products from the gas and gasoline fractions of a catalytic cracking process. It consists of aliphatic hydrocarbons having carbon numbers predominantly in the range of C2 through C4.) 649-072-00-0 270-773-9 68477-91-8 H, K Gases (petroleum), gas recovery plant depropaniser overheads; Petroleum gas (A complex combination of hydrocarbons obtained by fractionation of miscellaneous hydrocarbon streams. It consists predominantly of hydrocarbons having carbon numbers in the range of C1 through C4, predominantly propane.) 649-073-00-6 270-777-0 68477-94-1 H, K Gases (petroleum), Girbatol unit feed; Petroleum gas (A complex combination of hydrocarbons that is used as the feed into the Girbatol unit to remove hydrogen sulfide. It consists of aliphatic hydrocarbons having carbon numbers predominantly in the range of C2 through C4.) 649-074-00-1 270-778-6 68477-95-2 H, K Gases (petroleum), isomerised naphtha fractionator, C4-rich, hydrogen sulfide-free; Petroleum gas 649-075-00-7 270-782-8 68477-99-6 H, K Tail gas (petroleum), catalytic cracked clarified oil and thermal cracked vacuum residue fractionation reflux drum; Petroleum gas (A complex combination of hydrocarbons obtained from fractionation of catalytic cracked clarified oil and thermal cracked vacuum residue. It consists predominantly of hydrocarbons having carbon numbers predominantly in the range of C1 through C6.) 649-076-00-2 270-802-5 68478-21-7 H, K Tail gas (petroleum), catalytic cracked naphtha stabilisation absorber; Petroleum gas (A complex combination of hydrocarbons obtained from the stabilisation of catalytic cracked naphtha. It consists predominantly of hydrocarbons having carbon numbers predominantly in the range of C1 through C6.) 649-077-00-8 270-803-0 68478-22-8 H, K Tail gas (petroleum), catalytic cracker, catalytic reformer and hydrodesulfuriser combined fractionater; Petroleum gas (A complex combination of hydrocarbons obtained from the fractionation of products from catalytic cracking, catalytic reforming and hydrodesulfurising processes treated to remove acidic impurities. It consists predominantly of hydrocarbons having carbon numbers predominantly in the range of C1 through C5.) 649-078-00-3 270-804-6 68478-24-0 H, K Tail gas (petroleum), catalytic reformed naphtha fractionation stabiliser; Petroleum gas (A complex combination of hydrocarbons obtained from the fractionation stabilisation of catalytic reformed naphtha. It consists predominantly of hydrocarbons having carbon numbers predominantly in the range of C1 through C4.) 649-079-00-9 270-806-7 68478-26-2 H, K Tail gas (petroleum), saturate gas plant mixed stream, C4-rich; Petroleum gas (A complex combination of hydrocarbons obtained from the fractionation stabilisation of straight-run naphtha, distillation tail gas and catalytic reformed naphtha stabiliser tail gas. It consists of hydrocarbons having carbon numbers in the range of C3 through C6, predominantly butane and isobutene.) 649-080-00-4 270-813-5 68478-32-0 H, K Tail gas (petroleum), saturate gas recovery plant, C1-2-rich; Petroleum gas (A complex combination of hydrocarbons obtained from fractionation of distillate tail gas, straight-run naphtha, catalytic reformed naphtha stabiliser tail gas. It consists predominantly of hydrocarbons having carbon numbers in the range of C1 through C5, predominantly methane and ethane.) 649-081-00-X 270-814-0 68478-33-1 H, K Tail gas (petroleum), vacuum residues thermal cracker; Petroleum gas (A complex combination of hydrocarbons obtained from the thermal cracking of vacuum residues. It consists of hydrocarbons having carbon numbers predominantly in the range of C1 through C5.) 649-082-00-5 270-815-6 68478-34-2 H, K Hydrocarbons, C3-4-rich, petroleum distillate; Petroleum gas (A complex combination of hydrocarbons produced by distillation and condensation of crude oil. It consists of hydrocarbons having carbon numbers in the range of C3 through C5, predominantly C3 through C4.) 649-083-00-0 270-990-9 68512-91-4 H, K Gases (petroleum), full-range straight-run naphtha dehexaniser off; Petroleum gas (A complex combination of hydrocarbons obtained by the fractionation of the full-range straight-run naphtha. It consists of hydrocarbons having carbon numbers predominantly in the range of C2 through C6.) 649-084-00-6 271-000-8 68513-15-5 H, K Gases (petroleum), hydrocracking depropaniser off, hydrocarbon-rich; Petroleum gas (A complex combination of hydrocarbon produced by the distillation of products from a hydrocracking process. It consists predominantly of hydrocarbons having carbon numbers predominantly in the range of C1 through C4. It may also contain small amounts of hydrogen and hydrogen sulfide.) 649-085-00-1 271-001-3 68513-16-6 H, K Gases (petroleum), light straight-run naphtha stabiliser off; Petroleum gas (A complex combination of hydrocarbons obtained by the stabilisation of light straight-run naphtha. It consists of saturated aliphatic hydrocarbons having carbon numbers predominantly in the range of C2 through C6.) 649-086-00-7 271-002-9 68513-17-7 H, K Residues (petroleum), alkylation splitter, C4-rich; Petroleum gas (A complex residuum from the distillation of streams from various refinery operations. It consists of hydrocarbons having carbon numbers in the range of C4 through C5, predominantly butane, and boiling in the range of approximately 11,7 °C to 27,8 °C.) 649-087-00-2 271-010-2 68513-66-6 H, K Hydrocarbons, C1-4; Petroleum gas (A complex combination of hydrocarbons provided by thermal cracking and absorber operations and by distillation of crude oil. It consists of hydrocarbons having carbon numbers predominantly in the range of C1 through C4 and boiling in the range of approximately  164 °C to 0,5 °C.) 649-088-00-8 271-032-2 68514-31-8 H, K Hydrocarbons, C1-4, sweetened; Petroleum gas (A complex combination of hydrocarbons obtained by subjecting hydrocarbon gases to a sweetening process to convert mercaptans or to remove acidic impurities. It consists of hydrocarbons having carbon numbers predominantly in the range of C1 through C4 and boiling in the range of approximately  164 °C to 0,5 °C.) 649-089-00-3 271-038-5 68514-36-3 H, K Hydrocarbons, C1-3; Petroleum gas (A complex combination of hydrocarbons having carbon numbers predominantly in the range of C1 through C3 and boiling in the range of approximately - 164 °C to -42 °C.) 649-090-00-9 271-259-7 68527-16-2 H, K Hydrocarbons, C1-4, debutaniser fraction; Petroleum gas 649-091-00-4 271-261-8 68527-19-5 H, K Gases (petroleum), C1-5, wet; Petroleum gas (A complex combination of hydrocarbons produced by the distillation of crude oil and/or the cracking of tower gas oil. It consists of hydrocarbons having carbon numbers predominantly in the range of C1 through C5.) 649-092-00-X 271-624-0 68602-83-5 H, K Hydrocarbons, C2-4; Petroleum gas 649-093-00-5 271-734-9 68606-25-7 H, K Hydrocarbons, C3; Petroleum gas 649-094-00-0 271-735-4 68606-26-8 H, K Gases (petroleum), alkylation feed; Petroleum gas (A complex combination of hydrocarbons produced by the catalytic cracking of gas oil. It consists of hydrocarbons having carbon numbers predominantly in the range of C3 through C4.) 649-095-00-6 271-737-5 68606-27-9 H, K Gases (petroleum), depropaniser bottoms fractionation off; Petroleum gas (A complex combination of hydrocarbons obtained from the fractionation of depropaniser bottoms. It consists predominantly of butane, isobutane and butadiene.) 649-096-00-1 271-742-2 68606-34-8 H, K Gases (petroleum), refinery blend; Petroleum gas (A complex combination obtained from various processes. It consists of hydrogen, hydrogen sulfide and hydrocarbons having carbon numbers predominantly in the range of C1 through C5.) 649-097-00-7 272-183-7 68783-07-3 H, K Gases (petroleum), catalytic cracking; Petroleum gas (A complex combination of hydrocarbons produced by the distillation of the products from a catalytic cracking process. It consists predominantly of hydrocarbons having carbon numbers predominantly in the range of C3 through C5.) 649-098-00-2 272-203-4 68783-64-2 H, K Gases (petroleum), C2-4, sweetened; Petroleum gas (A complex combination of hydrocarbons obtained by subjecting a petroleum distillate to a sweetening process to convert mercaptans or to remove acidic impurities. It consists predominantly of saturated and unsaturated hydrocarbons having carbon numbers predominantly in the range of C2 through C4 and boiling in the range of approximately 51 °C to 34 °C.) 649-099-00-8 272-205-5 68783-65-3 H, K Gases (petroleum), crude oil fractionation off; Petroleum gas (A complex combination of hydrocarbons produced by the fractionation of crude oil. It consists of saturated aliphatic hydrocarbons having carbon numbers predominantly in the range of C1 through C5.) 649-100-00-1 272-871-7 68918-99-0 H, K Gases (petroleum), dehexaniser off; Petroleum gas (A complex combination of hydrocarbons obtained by the fractionation of combined naphtha streams. It consists of saturated aliphatic hydrocarbons having carbon numbers predominantly in the range of C1 through C5.) 649-101-00-7 272-872-2 68919-00-6 H, K Gases (petroleum), light straight run gasoline fractionation stabiliser off; Petroleum gas (A complex combination of hydrocarbons obtained by the fractionation of light straight-run gasoline. It consists of saturated aliphatic hydrocarbons having carbon numbers predominantly in the range of C1 through C5.) 649-102-00-2 272-878-5 68919-05-1 H, K Gases (petroleum), naphtha unifiner desulfurisation stripper off; Petroleum gas (A complex combination of hydrocarbons produced by a naphtha unifiner desulfurisation process and stripped from the naphtha product. It consists of saturated aliphatic hydrocarbons having carbon numbers predominantly in the range of C1 through C4.) 649-103-00-8 272-879-0 68919-06-2 H, K Gases (petroleum), straight-run naphtha catalytic reforming off; Petroleum gas (A complex combination of hydrocarbons obtained by the catalytic reforming of straight-run naphtha and fractionation of the total effluent. It consists of methane, ethane, and propane.) 649-104-00-3 272-882-7 68919-09-5 H, K Gases (petroleum), fluidised catalytic cracker splitter overheads; Petroleum gas (A complex combination of hydrocarbons produced by the fractionation of the charge to the C3-C4 splitter. It consists predominantly of C3 hydrocarbons.) 649-105-00-9 272-893-7 68919-20-0 H, K Gases (petroleum), straight-run stabiliser off; Petroleum gas (A complex combination of hydrocarbons obtained from the fractionation of the liquid from the first tower used in the distillation of crude oil. It consists of saturated aliphatic hydrocarbons having carbon numbers predominantly in the range of C1 through C4.) 649-106-00-4 272-883-2 68919-10-8 H, K Gases (petroleum), catalytic cracked naphtha debutaniser; Petroleum gas (A complex combination of hydrocarbons obtained from fractionation of catalytic cracked naphtha. It consists of hydrocarbons having carbon numbers predominantly in the range of C1 through C4.) 649-107-00-X 273-169-3 68952-76-1 H, K Tail gas (petroleum), catalytic cracked distillate and naphtha stabiliser; Petroleum gas (A complex combination of hydrocarbons obtained by the fractionation of catalytic cracked naphtha and distillate. It consists predominantly of hydrocarbons having carbon numbers predominantly in the range of C1 through C4.) 649-108-00-5 273-170-9 68952-77-2 H, K Tail gas (petroleum), thermal-cracked distillate, gas oil and naphtha absorber; Petroleum gas (A complex combination of hydrocarbons obtained from the separation of thermal-cracked distillates, naphtha and gas oil. It consists predominantly of hydrocarbons having carbon numbers predominantly in the range of C1 through C6.) 649-109-00-0 273-175-6 68952-81-8 H, K Tail gas (petroleum), thermal cracked hydrocarbon fractionation stabiliser, petroleum coking; Petroleum gas (A complex combination of hydrocarbons obtained from the fractionation stabilisation of thermal cracked hydrocarbons from a petroleum coking process. It consists of hydrocarbons having carbon numbers predominantly in the range of C1 through C6.) 649-110-00-6 273-176-1 68952-82-9 H, K Gases (petroleum), light steam-cracked, butadiene concentration; Petroleum gas (A complex combination of hydrocarbons produced by the distillation of products from a thermal cracking process. It consists of hydrocarbons having a carbon number predominantly of C4.) 649-111-00-1 273-265-5 68955-28-2 H, K Gases (petroleum), straight-run naphtha catalytic reformer stabiliser overhead; Petroleum gas (A complex combination of hydrocarbons obtained by the catalytic reforming of straight-run naphtha and the fractionation of the total effluent. It consists of saturated aliphatic hydrocarbons having carbon numbers predominantly in the range of C2 through C4.) 649-112-00-7 273-270-2 68955-34-0 H, K Hydrocarbons, C4; Petroleum gas 649-113-00-2 289-339-5 87741-01-3 H, K Alkanes, C1-4, C3-rich; Petroleum gas 649-114-00-8 292-456-4 90622-55-2 H, K Gases (petroleum), steam-cracker C3-rich; Petroleum gas (A complex combination of hydrocarbons produced by the distillation of products from a steam cracking process. It consists predominantly of propylene with some propane and boils in the range of approximately 70 °C to 0 °C.) 649-115-00-3 295-404-9 92045-22-2 H, K Hydrocarbons, C4, steam-cracker distillate; Petroleum gas (A complex combination of hydrocarbons produced by the distillation of the products of a steam cracking process. It consists predominantly of hydrocarbons having a carbon number of C4, predominantly 1-butene and 2-butene, containing also butane and isobutene and boiling in the range of approximately 12 °C to 5 °C.) 649-116-00-9 295-405-4 92045-23-3 H, K Petroleum gases, liquefied, sweetened, C4 fraction; Petroleum gas (A complex combination of hydrocarbons obtained by subjecting a liquefied petroleum gas mix to a sweetening process to oxidise mercaptans or to remove acidic impurities. It consists predominantly of C4 saturated and unsaturated hydrocarbons.) 649-117-00-4 295-463-0 92045-80-2 H, K, S Raffinates (petroleum), steam-cracked C4 fraction cuprous ammonium acetate extn., C3-5 and C3-5 unsaturated, butadiene-free; Petroleum gas 649-119-00-5 307-769-4 97722-19-5 H, K Gases (petroleum), amine system feed; Refinery gas (The feed gas to the amine system for removal of hydrogen sulphide. It consists primarily of hydrogen. Carbon monoxide, carbon dioxide, hydrogen sulfide and aliphatic hydrocarbons having carbon numbers predominantly in the range of C1 through C5 may also be present.) 649-120-00-0 270-746-1 68477-65-6 H, K Gases (petroleum), benzene unit hydrodesulphuriser off; Refinery gas (Off gases produced by the benzene unit. It consists primarily of hydrogen. Carbon monoxide and hydrocarbons having carbon numbers predominantly in the range of C1 through C6, including benzene, may also be present.) 649-121-00-6 270-747-7 68477-66-7 H, K Gases (petroleum), benzene unit recycle, hydrogen-rich; Refinery gas (A complex combination of hydrocarbons obtained by recycling the gases of the benzene unit. It consists primarily of hydrogen with various small amounts of carbon monoxide and hydrocarbons having carbon numbers in the range of C1 through C6.) 649-122-00-1 270-748-2 68477-67-8 H, K Gases (petroleum), blend oil, hydrogen-nitrogen-rich; Refinery gas (A complex combination of hydrocarbons obtained by distillation of a blend oil. It consists primarily of hydrogen and nitrogen with various small amounts of carbon monoxide, carbon dioxide, and aliphatic hydrocarbons having carbon numbers predominantly in the range of C1 through C5.) 649-123-00-7 270-749-8 68477-68-9 H, K Gases (petroleum), catalytic reformed naphtha stripper overheads; Refinery gas (A complex combination of hydrocarbons obtained from stabilisation of catalytic reformed naphtha. It consists of hydrogen and saturated hydrocarbons having carbon numbers predominantly in the range of C1 through C4.) 649-124-00-2 270-759-2 68477-77-0 H, K Gases (petroleum), C6-8 catalytic reformer recycle; Refinery gas (A complex combination of hydrocarbons produced by distillation of products from catalytic reforming of C6-C8 feed and recycled to conserve hydrogen. It consists primarily of hydrogen. It may also contain various small amounts of carbon monoxide, carbon dioxide, nitrogen, and hydrocarbons having carbon numbers predominantly in the range of C1 through C6.) 649-125-00-8 270-761-3 68477-80-5 H, K Gases (petroleum), C6-8 catalytic reformer; Refinery gas (A complex combination of hydrocarbons produced by distillation of products from catalytic reforming of C6-C8 feed. It consists of hydrocarbons having carbon numbers in the range of C1 through C5 and hydrogen.) 649-126-00-3 270-762-9 68477-81-6 H, K Gases (petroleum), C6-8 catalytic reformer recycle, hydrogen-rich; Refinery gas 649-127-00-9 270-763-4 68477-82-7 H, K Gases (petroleum), C2-return stream; Refinery gas (A complex combination of hydrocarbons obtained by the extraction of hydrogen from a gas stream which consists primarily of hydrogen with small amounts of nitrogen, carbon monoxide, methane, ethane, and ethylene. It contains predominantly hydrocarbons such as methane, ethane, and ethylene with small amounts of hydrogen, nitrogen and carbon monoxide.) 649-128-00-4 270-766-0 68477-84-9 H, K Gases (petroleum), dry sour, gas-concentration-unit-off; Refinery gas (The complex combination of dry gases from a gas concentration unit. It consists of hydrogen, hydrogen sulphide and hydrocarbons having carbon numbers predominantly in the range of C1 through C3.) 649-129-00-X 270-774-4 68477-92-9 H, K Gases (petroleum), gas concentration reabsorber distillation; Refinery gas (A complex combination of hydrocarbons produced by distillation of products from combined gas streams in a gas concentration reabsorber. It consists predominantly of hydrogen, carbon monoxide, carbon dioxide, nitrogen, hydrogen sulphide and hydrocarbons having carbon numbers in the range of C1 through C3.) 649-130-00-5 270-776-5 68477-93-0 H, K Gases (petroleum), hydrogen absorber off; Refinery gas (A complex combination obtained by absorbing hydrogen from a hydrogen rich stream. It consists of hydrogen, carbon monoxide, nitrogen, and methane with small amounts of C2 hydrocarbons.) 649-131-00-0 270-779-1 68477-96-3 H, K Gases (petroleum), hydrogen-rich; Refinery gas (A complex combination separated as a gas from hydrocarbon gases by chilling. It consists primarily of hydrogen with various small amounts of carbon monoxide, nitrogen, methane, and C2 hydrocarbons.) 649-132-00-6 270-780-7 68477-97-4 H, K Gases (petroleum), hydrotreater blend oil recycle, hydrogen-nitrogen-rich; Refinery gas (A complex combination obtained from recycled hydrotreated blend oil. It consists primarily of hydrogen and nitrogen with various small amounts of carbon monoxide, carbon dioxide and hydrocarbons having carbon numbers predominantly in the range of C1 through C5.) 649-133-00-1 270-781-2 68477-98-5 H, K Gases (petroleum), recycle, hydrogen-rich; Refinery gas (A complex combination obtained from recycled reactor gases. It consists primarily of hydrogen with various small amounts of carbon monoxide, carbon dioxide, nitrogen, hydrogen sulphide, and saturated aliphatic hydrocarbons having carbon numbers in the range of C1 through C5.) 649-134-00-7 270-783-3 68478-00-2 H, K Gases (petroleum), reformer make-up, hydrogen-rich; Refinery gas (A complex combination obtained from the reformers. It consists primarily of hydrogen with various small amounts of carbon monoxide and aliphatic hydrocarbons having carbon numbers predominantly in the range of C1 through C5.) 649-135-00-2 270-784-9 68478-01-3 H, K Gases (petroleum), reforming hydrotreater; Refinery gas (A complex combination obtained from the reforming hydrotreating process. It consists primarily of hydrogen, methane, and ethane with various small amounts of hydrogen sulphide and aliphatic hydrocarbons having carbon numbers predominantly in the range C3 through C5.) 649-136-00-8 270-785-4 68478-02-4 H, K Gases (petroleum), reforming hydrotreater, hydrogen-methane-rich; Refinery gas (A complex combination obtained from the reforming hydrotreating process. It consists primarily of hydrogen and methane with various small amounts of carbon monoxide, carbon dioxide, nitrogen and saturated aliphatic hydrocarbons having carbon numbers predominantly in the range of C2 through C5.) 649-137-00-3 270-787-5 68478-03-5 H, K Gases (petroleum), reforming hydrotreater make-up, hydrogen-rich; Refinery gas (A complex combination obtained from the reforming hydrotreating process. It consists primarily of hydrogen with various small amounts of carbon monoxide and aliphatic hydrocarbons having carbon numbers predominantly in the range of C1 through C5.) 649-138-00-9 270-788-0 68478-04-6 H, K Gases (petroleum), thermal cracking distillation; Refinery gas (A complex combination produced by distillation of products from a thermal cracking process. It consists of hydrogen, hydrogen sulphide, carbon monoxide, carbon dioxide and hydrocarbons having carbon numbers predominantly in the range of C1 through C6.) 649-139-00-4 270-789-6 68478-05-7 H, K Tail gas (petroleum), catalytic cracker refractionation absorber; Refinery gas (A complex combination of hydrocarbons obtained from refractionation of products from a catalytic cracking process. It consists of hydrogen and hydrocarbons having carbon numbers predominantly in the range of C1 through C3.) 649-140-00-X 270-805-1 68478-25-1 H, K Tail gas (petroleum), catalytic reformed naphtha separator; Refinery gas (A complex combination of hydrocarbons obtained from the catalytic reforming of straight-run naphtha. It consists of hydrogen and hydrocarbons having carbon numbers predominantly in the range of C1 through C6.) 649-141-00-5 270-807-2 68478-27-3 H, K Tail gas (petroleum), catalytic reformed naphtha stabiliser; Refinery gas (A complex combination of hydrocarbons obtained from the stabilisation of catalytic reformed naphtha. It consists of hydrogen and hydrocarbons having carbon numbers predominantly in the range of C1 through C6.) 649-142-00-0 270-808-8 68478-28-4 H, K Tail gas (petroleum), cracked distillate hydrotreater separator; Refinery gas (A complex combination of hydrocarbons obtained by treating cracked distillates with hydrogen in the presence of a catalyst. It consists of hydrogen and saturated aliphatic hydrocarbons having carbon numbers predominantly in the range of C1 through C5.) 649-143-00-6 270-809-3 68478-29-5 H, K Tail gas (petroleum), hydrodesulphurised straight-run naphtha separator; Refinery gas (A complex combination of hydrocarbons obtained from hydrodesulphurisation of straight-run naphtha. It consists of hydrogen and saturated aliphatic hydrocarbons having carbon numbers predominantly in the range of C1 through C6.) 649-144-00-1 270-810-9 68478-30-8 H, K Gases (petroleum), catalytic reformed straight-run naphtha stabiliser overheads; Refinery gas (A complex combination of hydrocarbons obtained from the catalytic reforming of straight-run naphtha followed by fractionation of the total effluent. It consists of hydrogen, methane, ethane and propane.) 649-145-00-7 270-999-8 68513-14-4 H, K Gases (petroleum), reformer effluent high-pressure flash drum off; Refinery gas (A complex combination produced by the high-pressure flashing of the effluent from the reforming reactor. It consists primarily of hydrogen with various small amounts of methane, ethane, and propane.) 649-146-00-2 271-003-4 68513-18-8 H, K Gases (petroleum), reformer effluent low-pressure flash drum off; Refinery gas (A complex combination produced by low-pressure flashing of the effluent from the reforming reactor. It consists primarily of hydrogen with various small amounts of methane, ethane, and propane.) 649-147-00-8 271-005-5 68513-19-9 H, K Gases (petroleum), oil refinery gas distillation off; Refinery gas (A complex combination separated by distillation of a gas stream containing hydrogen, carbon monoxide, carbon dioxide and hydrocarbons having carbon numbers in the range of C1 through C6 or obtained by cracking ethane and propane. It consists of hydrocarbons having carbon numbers predominantly in the range of C1 through C2, hydrogen, nitrogen, and carbon monoxide.) 649-148-00-3 271-258-1 68527-15-1 H, K Gases (petroleum), benzene unit hydrotreater depentaniser overheads; Refinery gas (A complex combination produced by treating the feed from the benzene unit with hydrogen in the presence of a catalyst followed by depentanising. It consists primarily of hydrogen, ethane and propane with various small amounts of nitrogen, carbon monoxide, carbon dioxide and hydrocarbons having carbon numbers predominantly in the range of C1 through C6. It may contain trace amounts of benzene.) 649-149-00-9 271-623-5 68602-82-4 H, K Gases (petroleum), secondary absorber off, fluidised catalytic cracker overheads fractionator; Refinery gas (A complex combination produced by the fractionation of the overhead products from the catalytic cracking process in the fluidised catalytic cracker. It consists of hydrogen, nitrogen, and hydrocarbons having carbon numbers predominantly in the range of C1 through C3.) 649-150-00-4 271-625-6 68602-84-6 H, K Petroleum products, refinery gases; Refinery gas (A complex combination which consists primarily of hydrogen with various small amounts of methane, ethane and propane.) 649-151-00-X 271-750-6 68607-11-4 H, K Gases (petroleum), hydrocracking low-pressure separator; Refinery gas (A complex combination obtained by the liquid-vapour separation of the hydrocracking process reactor effluent. It consists predominantly of hydrogen and saturated hydrocarbons having carbon numbers predominantly in the range of C1 through C3.) 649-152-00-5 272-182-1 68783-06-2 H, K Gases (petroleum), refinery; Refinery gas (A complex combination obtained from various petroleum refining operations. It consists of hydrogen and hydrocarbons having carbon numbers predominantly in the range of C1 through C3.) 649-153-00-0 272-338-9 68814-67-5 H, K Gases (petroleum), platformer products separator off; Refinery gas (A complex combination obtained from the chemical reforming of naphthenes to aromatics. It consists of hydrogen and saturated aliphatic hydrocarbons having carbon numbers predominantly in the range of C2 through C4.) 649-154-00-6 272-343-6 68814-90-4 H, K Gases (petroleum), hydrotreated sour kerosine depentaniser stabiliser off; Refinery gas (The complex combination obtained from the depentaniser stabilisation of hydrotreated kerosine. It consists primarily of hydrogen, methane, ethane, and propane with various small amounts of nitrogen, hydrogen sulphide, carbon monoxide and hydrocarbons having carbon numbers predominantly in the range of C4 through C5.) 649-155-00-1 272-775-5 68911-58-0 H, K Gases (petroleum), hydrotreated sour kerosine flash drum; Refinery gas (A complex combination obtained from the flash drum of the unit treating sour kerosine with hydrogen in the presence of a catalyst. It consists primarily of hydrogen and methane with various small amounts of nitrogen, carbon monoxide, and hydro-carbons having carbon numbers predominantly in the range of C2 through C5.) 649-156-00-7 272-776-0 68911-59-1 H, K Gases (petroleum), distillate unifiner desulphurisation stripper off; Refinery gas (A complex combination stripped from the liquid product of the unifiner desulphurisation process. It consists of hydrogen sulphide, methane, ethane, and propane.) 649-157-00-2 272-873-8 68919-01-7 H, K Gases (petroleum), fluidised catalytic cracker fractionation off; Refinery gas (A complex combination produced by the fractionation of the overhead product of the fluidised catalytic cracking process. It consists of hydrogen, hydrogen sulphide, nitrogen, and hydrocarbons having carbon numbers predominantly in the range of C1 through C5.) 649-158-00-8 272-874-3 68919-02-8 H, K Gases (petroleum), fluidised catalytic cracker scrubbing secondary absorber off; Refinery gas (A complex combination produced by scrubbing the overhead gas from the fluidised catalytic cracker. It consists of hydrogen, nitrogen, methane, ethane and propane.) 649-159-00-3 272-875-9 68919-03-9 H, K Gases (petroleum), heavy distillate hydrotreater desulphurisation stripper off; Refinery gas (A complex combination stripped from the liquid product of the heavy distillate hydrotreater desulphurisation process. It consists of hydrogen, hydrogen sulphide, and saturated aliphatic hydrocarbons having carbon numbers predominantly in the range of C1 through C5.) 649-160-00-9 272-876-4 68919-04-0 H, K Gases (petroleum), platformer stabiliser off, light ends fractionation; Refinery gas (A complex combination obtained by the fractionation of the light ends of the platinum reactors of the platformer unit. It consists of hydrogen, methane, ethane and propane.) 649-161-00-4 272-880-6 68919-07-3 H, K Gases (petroleum), preflash tower off, crude distillation; Refinery gas (A complex combination produced from the first tower used in the distillation of crude oil. It consists of nitrogen and saturated aliphatic hydrocarbons having carbon numbers predominantly in the range of C1 through C5.) 649-162-00-X 272-881-1 68919-08-4 H, K Gases (petroleum), tar stripper off; Refinery gas (A complex combination obtained by the fractionation of reduced crude oil. It consists of hydrogen and hydrocarbons having carbon numbers predominantly in the range of C1 through C4.) 649-163-00-5 272-884-8 68919-11-9 H, K Gases (petroleum), unifiner stripper off; Refinery gas (A combination of hydrogen and methane obtained by fractionation of the products from the unifiner unit.) 649-164-00-0 272-885-3 68919-12-0 H, K Tail gas (petroleum), catalytic hydrodesulphurised naphtha separator; Refinery gas (A complex combination of hydrocarbons obtained from the hydrodesulphurisation of naphtha. It consists of hydrogen, methane, ethane, and propane.) 649-165-00-6 273-173-5 68952-79-4 H, K Tail gas (petroleum), straight-run naphtha hydrodesulphuriser; Refinery gas (A complex combination obtained from the hydrodesulphurisation of straight-run naphtha. It consists of hydrogen and hydrocarbons having carbon numbers predominantly in the range of C1 through C5.) 649-166-00-1 273-174-0 68952-80-7 H, K Gases (petroleum), sponge absorber off, fluidised catalytic cracker and gas oil desulphuriser overhead fractionation; Refinery gas (A complex combination obtained by the fractionation of products from the fluidised catalytic cracker and gas oil desulphuriser. It consists of hydrogen and hydrocarbons having carbon numbers predominantly in the range of C1 through C4.) 649-167-00-7 273-269-7 68955-33-9 H, K Gases (petroleum), crude distillation and catalytic cracking; Refinery gas (A complex combination produced by crude distillation and catalytic cracking processes. It consists of hydrogen, hydrogen sulphide, nitrogen, carbon monoxide and paraffinic and olefinic hydrocarbons having carbon numbers predominantly in the range of C1 through C6.) 649-168-00-2 273-563-5 68989-88-8 H, K Gases (petroleum), gas oil diethanolamine scrubber off; Refinery gas (A complex combination produced by desulphurisation of gas oils with diethanolamine. It consists predominantly of hydrogen sulphide, hydrogen and aliphatic hydrocarbons having carbon numbers in the range of C1 through C5.) 649-169-00-8 295-397-2 92045-15-3 H, K Gases (petroleum), gas oil hydrodesulphurisation effluent; Refinery gas (A complex combination obtained by separation of the liquid phase from the effluent from the hydrogenation reaction. It consists predominantly of hydrogen, hydrogen sulphide and aliphatic hydrocarbons having carbon numbers predominantly in the range of C1 through C3.) 649-170-00-3 295-398-8 92045-16-4 H, K Gases (petroleum), gas oil hydrodesulphurisation purge; Refinery gas (A complex combination of gases obtained from the reformer and from the purges from the hydrogenation reactor. It consists predominantly of hydrogen and aliphatic hydrocarbons having carbon numbers predominantly in the range of C1 through C4.) 649-171-00-9 295-399-3 92045-17-5 H, K Gases (petroleum), hydrogenator effluent flash drum off; Refinery gas (A complex combination of gases obtained from flash of the effluents after the hydrogenation reaction. It consists predominantly of hydrogen and aliphatic hydrocarbons having carbon numbers predominantly in the range of C1 through C6.) 649-172-00-4 295-400-7 92045-18-6 H, K Gases (petroleum), naphtha steam cracking high-pressure residual; Refinery gas (A complex combination obtained as a mixture of the non-condensable portions from the product of a naphtha steam cracking process as well as residual gases obtained during the preparation of subsequent products. It consists predominantly of hydrogen and paraffinic and olefinic hydrocarbons having carbon numbers predominantly in the range of C1 through C5 with which natural gas may also be mixed.) 649-173-00-X 295-401-2 92045-19-7 H, K Gases (petroleum), residue visbaking off; Refinery gas (A complex combination obtained from viscosity reduction of residues in a furnace. It consists predominantly of hydrogen sulphide and paraffinic and olefinic hydrocarbons having carbon numbers predominantly in the range of C1 through C5.) 649-174-00-5 295-402-8 92045-20-0 H, K Gases (petroleum), C3-4; Petroleum gas (A complex combination of hydrocarbons produced by distillation of products from the cracking of crude oil. It consists of hydrocarbons having carbon numbers in the range of C3 through C4, predominantly of propane and propylene, and boiling in the range of approximately 51 °C to 1 °C.) 649-177-00-1 268-629-5 68131-75-9 H, K Tail gas (petroleum), catalytic cracked distillate and catalytic cracked naphtha fractionation absorber; Petroleum gas (The complex combination of hydrocarbons from the distillation of the products from catalytic cracked distillates and catalytic cracked naphtha. It consists predominantly of hydrocarbons having carbon numbers in the range of C1 through C4.) 649-178-00-7 269-617-2 68307-98-2 H, K Tail gas (petroleum), catalytic polymerisation naphtha fractionation stabiliser; Petroleum gas (A complex combination of hydrocarbons from the fractionation stabilisation products from polymerisation of naphtha. It consists predominantly of hydrocarbons having carbon numbers in the range of C1 through C4.) 649-179-00-2 269-618-8 68307-99-3 H, K Tail gas (petroleum), catalytic reformed naphtha fractionation stabiliser, hydrogen sulphide-free; Petroleum gas (A complex combination of hydrocarbons obtained from fractionation stabilisation of catalytic reformed naphtha and from which hydrogen sulphide has been removed by amine treatment. It consists predominantly of hydrocarbons having carbon numbers predominantly in the range of C1 through C4.) 649-180-00-8 269-619-3 68308-00-9 H, K Tail gas (petroleum), cracked distillate hydrotreater stripper; Petroleum gas (A complex combination of hydrocarbons obtained by treating thermal cracked distillates with hydrogen in the presence of a catalyst. It consists predominantly of saturated hydrocarbons having carbon numbers predominantly in the range of C1 through C6.) 649-181-00-3 269-620-9 68308-01-0 H, K Tail gas (petroleum), straight-run distillate hydrodesulphuriser, hydrogen sulphide-free; Petroleum gas (A complex combination of hydrocarbons obtained from catalytic hydrodesulphurisation of straight run distillates and from which hydrogen sulphide has been removed by amine treatment. It consists predominantly of hydrocarbons having carbon numbers predominantly in the range of C1 through C4.) 649-182-00-9 269-630-3 68308-10-1 H, K Tail gas (petroleum), gas oil catalytic cracking absorber; Petroleum gas (A complex combination of hydrocarbons obtained from the distillation of products from the catalytic cracking of gas oil. It consists predominantly of hydrocarbons having carbon numbers predominantly in the range of C1 through C5.) 649-183-00-4 269-623-5 68308-03-2 H, K Tail gas (petroleum), gas recovery plant; Petroleum gas (A complex combination of hydrocarbons from the distillation of products from miscellaneous hydrocarbon streams. It consists predominantly of hydrocarbons having carbon numbers predominantly in the range of C1 through C5.) 649-184-00-X 269-624-0 68308-04-3 H, K Tail gas (petroleum), gas recovery plant deethaniser; Petroleum gas (A complex combination of hydrocarbons from the distillation of products from miscellaneous hydrocarbon streams. It consists of hydrocarbon having carbon numbers predominantly in the range of C1 through C4.) 649-185-00-5 269-625-6 68308-05-4 H, K Tail gas (petroleum), hydrodesulphurised distillate and hydrodesulphurised naphtha fractionator, acid-free; Petroleum gas (A complex combination of hydrocarbons obtained from fractionation of hydrodesulphurised naphtha and distillate hydrocarbon streams and treated to remove acidic impurities. It consists predominantly of hydrocarbons having carbon numbers predominantly in the range of C1 through C5.) 649-186-00-0 269-626-1 68308-06-5 H, K Tail gas (petroleum), hydrodesulphurised vacuum gas oil stripper, hydrogen sulphide-free; Petroleum gas (A complex combination of hydrocarbons obtained from stripping stabilisation of catalytic hydrodesulphurised vacuum gas oil and from which hydrogen sulphide has been removed by amine treatment. It consists predominantly of hydrocarbons having carbon numbers predominantly in the range of C1 through C6.) 649-187-00-6 269-627-7 68308-07-6 H, K Tail gas (petroleum), light straight-run naphtha stabiliser, hydrogen sulphide-free; Petroleum gas (A complex combination of hydrocarbons obtained from fractionation stabilisation of light straight-run naphtha and from which hydrogen sulphide has been removed by amine treatment. It consists predominantly of hydrocarbons having carbon numbers predominantly in the range of C1 through C5.) 649-188-00-1 269-629-8 68308-09-8 H, K Tail gas (petroleum), propane-propylene alkylation feed prep deethaniser; Petroleum gas (A complex combination of hydrocarbons obtained from the distillation of the reaction products of propane with propylene. It consists of hydrocarbons having carbon numbers predominantly in the range of C1 through C4.) 649-189-00-7 269-631-9 68308-11-2 H, K Tail gas (petroleum), vacuum gas oil hydrodesulphuriser, hydrogen sulphide-free; Petroleum gas (A complex combination of hydrocarbons obtained from catalytic hydrodesulphurisation of vacuum gas oil and from which hydrogen sulphide has been removed by amine treatment. It consists predominantly of hydrocarbons having carbon numbers predominantly in the range of C1 through C6.) 649-190-00-2 269-632-4 68308-12-3 H, K Gases (petroleum), catalytic cracked overheads; Petroleum gas (A complex combination of hydrocarbons produced by the distillation of products from the catalytic cracking process. It consists of hydrocarbons having carbon numbers predominantly in the range of C3 through C5 and boiling in the range of approximately 48 °C to 32 °C.) 649-191-00-8 270-071-2 68409-99-4 H, K Alkanes, C1-2; Petroleum gas 649-193-00-9 270-651-5 68475-57-0 H, K Alkanes, C2-3; Petroleum gas 649-194-00-4 270-652-0 68475-58-1 H, K Alkanes, C3-4; Petroleum gas 649-195-00-X 270-653-6 68475-59-2 H, K Alkanes, C4-5; Petroleum gas 649-196-00-5 270-654-1 68475-60-5 H, K Fuel gases; Petroleum gas (A combination of light gases. It consists predominantly of hydrogen and/or low molecular weight hydrocarbons.) 649-197-00-0 270-667-2 68476-26-6 H, K Fuel gases, crude oil of distillates; Petroleum gas (A complex combination of light gases produced by distillation of crude oil and by catalytic reforming of naphtha. It consists of hydrogen and hydrocarbons having carbon numbers predominantly in the range of C1 through C4 and boiling in the range of approximately  217 °C to 12 °C.) 649-198-00-6 270-670-9 68476-29-9 H, K Hydrocarbons, C3-4; Petroleum gas 649-199-00-1 270-681-9 68476-40-4 H, K Hydrocarbons, C4-5; Petroleum gas 649-200-00-5 270-682-4 68476-42-6 H, K Hydrocarbons, C2-4, C3-rich; Petroleum gas 649-201-00-0 270-689-2 68476-49-3 H, K Petroleum gases, liquefied; Petroleum gas (A complex combination of hydrocarbons produced by the distillation of crude oil. It consists of hydrocarbons having carbon numbers predominantly in the range of C3 through C7 and boiling in the range of approximately 40 °C to 80 °C.) 649-202-00-6 270-704-2 68476-85-7 H, K, S Petroleum gases, liquefied, sweetened; Petroleum gas (A complex combination of hydrocarbons obtained by subjecting liquefied petroleum gas mix to a sweetening process to convert mercaptans or to remove acidic impurities. It consists of hydrocarbons having carbon numbers predominantly in the range of C3 through C7 and boiling in the range of approximately 40 °C to 80 °C.) 649-203-00-1 270-705-8 68476-86-8 H, K, S Gases (petroleum), C3-4, isobutane-rich; Petroleum gas (A complex combination of hydrocarbons from the distillation of saturated and unsaturated hydrocarbons usually ranging in carbon numbers from C3 through C6, predominantly butane and isobutane. It consists of saturated and unsaturated hydrocarbons having carbon numbers in the range of C3 through C4, predominantly isobutane.) 649-204-00-7 270-724-1 68477-33-8 H, K Distillates (petroleum), C3-6, piperylene-rich; Petroleum gas (A complex combination of hydrocarbons from the distillation of saturated and unsaturated aliphatic hydrocarbons usually ranging in the carbon numbers C3 through C6. It consists of saturated and unsaturated hydrocarbons having carbon numbers in the range of C3 through C6, predominantly piperylenes.) 649-205-00-2 270-726-2 68477-35-0 H, K Gases (petroleum), butane splitter overheads; Petroleum gas (A complex combination of hydrocarbons obtained from the distillation of the butane stream. It consists of aliphatic hydrocarbons having carbon numbers predominantly in the range of C3 through C4.) 649-206-00-8 270-750-3 68477-69-0 H, K Gases (petroleum), C2-3; Petroleum gas (A complex combination of hydrocarbons produced by the distillation of products from a catalytic fractionation process. It contains predominantly ethane, ethylene, propane, and propylene.) 649-207-00-3 270-751-9 68477-70-3 H, K Gases (petroleum), catalytic-cracked gas oil depropaniser bottoms, C4-rich acid-free; Petroleum gas (A complex combination of hydrocarbons obtained from fractionation of catalytic cracked gas oil hydrocarbon stream and treated to remove hydrogen sulphide and other acidic components. It consists of hydrocarbons having carbon numbers in the range of C3 through C5, predominantly C4.) 649-208-00-9 270-752-4 68477-71-4 H, K Gases (petroleum), catalytic-cracked naphtha debutaniser bottoms, C3-5-rich; Petroleum gas (A complex combination of hydrocarbons obtained from the stabilisation of catalytic cracked naphtha. It consists of aliphatic hydrocarbons having carbon numbers predominantly in the range of C3 through C5.) 649-209-00-4 270-754-5 68477-72-5 H, K Tail gas (petroleum), isomerised naphtha fractionation stabiliser; Petroleum gas (A complex combination of hydrocarbons obtained from the fractionation stabilisation products from isomerised naphtha. It consists predominantly of hydrocarbons having carbon numbers predominantly in the range of C1 through C4.) 649-210-00-X 269-628-2 68308-08-7 H, K (b) the entries with index numbers 024-002-00-6, 024-003-00-1, 024-004-00-7, 024-00401-4, 048-006-00-2 and 048-008-00-3 are replaced by the following: Substances Index number EC number CAS number Notes Potassium dichromate 024-002-00-6 231-906-6 7778-50-9 E Ammonium dichromate 024-003-00-1 232-143-1 7789-09-5 E Sodium dichromate anhydrate 024-004-00-7 234-190-3 10588-01-9 E Sodium dichromate, dihydrate 024-004-01-4 234-190-3 7789-12-0 E Cadmium fluoride 048-006-00-2 232-222-0 7790-79-6 E Cadmium chloride 048-008-00-3 233-296-7 10108-64-2 E 5. In the list under heading Point 31  Toxic to reproduction: category 1, the entries with index numbers 082-001-00-6 and 082-002-00-1 shall be replaced by the following: Substances Index number EC number CAS number Notes Lead compounds with the exception of those specified elsewhere in this Annex 082-001-00-6   A, E Lead alkyls 082-002-00-1   A, E 6. The list under heading Point 31  Toxic to reproduction: category 2 shall be amended as follows: (a) the following entries are inserted: Substances Index number EC number CAS number Notes Linuron (ISO); 3-(3,4-dichlorophenyl)-1-methoxy-1-methylurea 006-021-00-1 206-356-5 330-55-2 E Potassium dichromate 024-002-00-6 231-906-6 7778-50-9 E Ammonium dichromate 024-003-00-1 232-143-1 7789-09-5 E Sodium dichromate, anhydrate 024-004-00-7 234-190-3 10588-01-9 E Sodium dichromate, dihydrate 024-004-01-4 234-190-3 7789-12-0 E Sodium chromate 024-018-00-3 231-889-5 7775-11-3 E Cadmium sulphate 048-009-00-9 233-331-6 10124-36-4 E 1-bromopropane; Propyl bromide; n-propyl bromide 602-019-00-5 203-445-0 106-94-5 1,2,3-trichloropropane 602-062-00-X 202-486-1 96-18-4 D Diphenylether; octabromo derivate 602-094-00-4 251-087-9 32536-52-0 1,2-dimethoxyethane; ethylene glycol dimethyl ether; EGDME 603-031-00-3 203-794-9 110-71-4 1,2-bis(2-methoxyethoxy)ethane; TEGDME; Triethylene glycol dimethyl ether; Triglyme 603-176-00-2 203-977-3 112-49-2 Tetrahydrothiopyran-3-carboxaldehyde 606-062-00-0 407-330-8 61571-06-0 1,2-benzenedicarboxylic acid, dipentylester, branched and linear (1); n-pentyl-isopentylphthalate (2); di-n-pentyl phthalate (3); Diisopentylphthalate (4) 607-426-00-1 284-032-2 (1)-(2) 205-017-9 (3)-(4) 84777-06-0 (1)-(2) 131-18-0 (3) 42925-80-4 (4) Benzyl butyl phthalate; BBP 607-430-00-3 201-622-7 85-68-7 1,2-benzenedicarboxylic acid; di-C7-11-branched and linear alkylesters 607-480-00-6 271-084-6 68515-42-4 A mixture of disodium 4-(3-ethoxycarbonyl-4-(5-(3-ethoxycarbonyl-5-hydroxy-1-(4-sulfonatophenyl)pyrazol-4-yl)penta-2,4-dienylidene)-4,5-dihydro-5-oxopyrazol-1-yl)benzenesulfonate; trisodium 4-(3-ethoxycarbonyl-4-(5-(3-ethoxycarbonyl-5-oxido-1-(4-sulfonatophenyl)pyrazol-4-yl)penta-2,4-dienylidene)-4,5-dihydro-5-oxopyrazol-1-yl)benzenesulfonate 607-487-00-4 402-660-9  Dinocap (ISO) 609-023-00-6 254-408-0 39300-45-3 E 2-(2-hydroxy-3-(2-chlorophenyl)carbamoyl-1-naphthylazo)-7-(2-hydroxy-3-(3-methylphenyl)carbamoyl-1-naphthylazo)fluoren-9-one 611-131-00-3 420-580-2  Azafenidin 611-140-00-2  68049-83-2 Carbendazim (ISO); methyl benzimidazol-2-ylcarbamate 613-048-00-8 234-232-0 10605-21-7 Benomyl (ISO); methyl 1-(butylcarbamoyl)benzimidazol-2-ylcarbamate 613-049-00-3 241-775-7 17804-35-2 3-ethyl-2-methyl-2-(3-methylbutyl)-1,3-oxazolidine 613-191-00-6 421-150-7 143860-04-2 A mixture of 1,3,5-tris(3-aminomethylphenyl)-1,3,5-(1H,3H,5H)-triazine-2,4,6-trione; a mixture of oligomers of 3,5-bis(3-aminomethylphenyl)-1-poly(3,5-bis(3-aminomethylphenyl)-2,4,6-trioxo-1,3,5-(1H,3H,5H)-triazin-1-yl)-1,3,5-(1H,3H,5H)-triazine-2,4,6-trione 613-199-00-X 421-550-1  (b) the entries with index numbers 048-006-00-2, 048-008-00-3 and 603-063-00-8 are replaced by the following: Substances Index number EC number CAS number Notes Cadmium fluoride 048-006-00-2 232-222-0 7790-79-6 E Cadmium chloride 048-008-00-3 233-296-7 10108-64-2 E 2,3-epoxypropan-1-ol; glycidol oxiranemethanol 603-063-00-8 209-128-3 556-52-5 E